 



EXHIBIT 10.35
WESTON TOWN CENTER
SOUTH OFFICE BUILDING LEASE
Between
SOUTH OFFICE BUILDING-DLB, LLC, A FLORIDA LIMITED LIABILITY COMPANY,
SOUTH OFFICE BUILDING BAGTRUST, LLC, A FLORIDA LIMITED LIABILITY COMPANY, AND
SOUTH OFFICE BUILDING-BJB, LLC, A FLORIDA LIMITED LIABILITY COMPANY,
TENANTS IN COMMON
as Landlord
and
ULTIMATE SOFTWARE GROUP, INC.
as Tenant
and
WESTON COMMON AREA LTD.,
as Owner of the Common Property of Weston Town Center
Dated
August 18, 2005
WESTON TOWN CENTER
WESTON, FLORIDA

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              1.  
DEMISED PREMISES
    2                 2.  
TERM
    3                 3.  
RENT
    4                 4.  
REPRESENTATIONS AND WARRANTIES OF LANDLORD AND COMMON AREA OWNER
    6                 5.  
CONSTRUCTION OF THE PREMISES
    6                 6.  
PERMITTED USE OF PREMISES
    8                 7.  
COMMON PROPERTY
    10                 8.  
SIGNS
    11                 9.  
UTLITIES & TRASH REMOVAL; LANDLORD’S ADDITIONAL SERVICES
    12                 10.  
MAINTENANCE & REPAIRS
    12                 11.  
ALTERATIONS
    13                 12.  
INSURANCE, WAIVER & INDEMNITY
    15                 13.  
DAMAGE OR DESTRUCTION
    16                 14.  
ASSIGNMENT, TRANSFER & SUBLETTING
    18                 15.  
LANDLORD’S AND ASSOCIATION’S INTERESTS NOT SUBJECT TO LIENS
    19                 16.  
EMINENT DOMAIN
    19                 17.  
SUBORDINATION & ATTORNMENT
    20                 18.  
END OF TERM
    20                 19.  
ENVIRONMENTAL COMPLIANCE
    21                 20.  
DEFAULT
    22                 21.  
MISCELLANEOUS
    25                 EXHIBIT A            WESTON TOWN CENTER SITE PLAN     33
                EXHIBIT B            SECOND FLOOR PLAN OF BUILDING     34      
          EXHIBIT C            INTENTIONALLY DELETED     35                
EXHIBIT D            LANDLORD’S WORK     36                 EXHIBIT
E            WESTON TOWN CENTER RULES AND REGULATIONS     37  

1



--------------------------------------------------------------------------------



 



WESTON TOWN CENTER SOUTH OFFICE BUILDING LEASE
     THIS WESTON TOWN CENTER SOUTH OFFICE BUILDING LEASE (this “Lease”) is made
and entered into as of the Execution Date (as hereinafter defined), by and
between, SOUTH OFFICE BUILDING-DLB, LLC, SOUTH OFFICE BUILDING-BAGTRUST, LLC,
AND SOUTH OFFICE BUILDING-BJB, LLC, ALL FLORIDA LIMITED LIABILITY COMPANIES,
TENANTS IN COMMON, whose addresses are c/o Belmont Investment Corp., 600
Haverford Road, Suite G101, Haverford, PA 19041 (the “Landlord”), and ULTIMATE
SOFTWARE GROUP, INC., a Delaware Corporation (the “Tenant”), whose address is
2000 Ultimate Way, Weston, FL 33326, and WESTON COMMON AREA LTD., a Florida
limited partnership (“Common Area Owner”), whose address is c/o Belmont
Investment Corp., 600 Haverford Road, Suite G101, Haverford, PA 19041, not as
the Landlord but as owner of the “Common Property” of “Weston Town Center” (as
such terms are defined herein) and to consent to any provisions regarding the
Common Property of Weston Town Center.
WITNESSETH
     WHEREAS, Weston Town Center located in Weston, Broward County, Florida, is
a mixed-use property which includes such uses as retail shopping, restaurants,
professional offices, residential apartments and other uses, covering an area of
approximately twenty-five (25) acres (“Weston Town Center”); and
     WHEREAS, Weston Town Center is subject to a Declaration of Covenant Shared
Parking recorded on March 1, 2000 in Official Records Book 30296, Pages 1010 —
1021, of the Public Records of Broward County, Florida, as the same may have
been and may hereafter be amended, supplemented and/or modified from time to
time, the same being incorporated herein by reference (the “Shared Parking
Declaration”); and
     WHEREAS, Weston Town Center consists of a number of multi-tenant mixed use
buildings, both attached and detached, single-level and multi-level
(collectively the “Weston Town Center Buildings” and individually a “Weston Town
Center Building”), together with certain other land and common facilities and
improvements including, but not limited to, parking areas, driveways, truckways,
delivery passages, truck-loading areas, access and egress roads, walkways,
footbridges, landscaped and planted areas, elevators and public rest rooms
(collectively, the “Common Property”) as the same may now or hereafter be
located, constructed and developed on the Weston Town Center, which Common
Property shall, in accordance with the provisions of this Lease and the
Association Declaration (as hereinafter defined) be available for the
non-exclusive common and joint use and benefit of the Landlord, Tenant, and all
other tenants, owners and occupants of Weston Town Center, and their respective
employees, agents, licensees, customers and invitees; and
     WHEREAS, the approximate location, but not the specific configuration, of
the Weston Town Center Buildings and the Common Property within Weston Town
Center and the respective relationships of each to the other are generally shown
and depicted on the schematic site plan of Weston Town Center (the “Weston Town
Center Site Plan”) attached hereto as Exhibit A; and
     WHEREAS, Tenant desires to lease from Landlord certain space within a
Weston Town Center Building located at 2000 Main St., Weston, Florida,
consisting of approximately 19,950 square feet of usable area on two floors (the
“Building”), with the intention and for the purpose of operating a particular
business therein, all as more particularly hereinafter provided and described;
and
     NOW, THEREFORE, for and in consideration of the premises hereof, the sums
of money to be paid hereunder, and the mutual and reciprocal obligations
undertaken herein, the parties hereto do hereby covenant, stipulate and agree as
follows:
1. DEMISED PREMISES.
     1.1. Premises. The Landlord demises and leases to the Tenant, and the
Tenant rents from

2



--------------------------------------------------------------------------------



 



Landlord, that certain portion of the second floor of the building located at
2000 Main St., Weston, Broward County Florida (the “Building”), said portion
being designated as Unit “A” on the second floor plan of the Building attached
hereto as Exhibit B (“Premises”). The Premises and the second floor of the
Building shall be configured approximately as shown on the floor plan attached
hereto as Exhibit B. The Premises shall include only the space and appurtenances
specifically demised and granted in this Lease and do not include the roof, the
air space above the roof, the space and ground below the floor, the dividing
walls between the Premises and the adjoining premises within the Building, if
any, and the exterior walls of the Premises, if the Premises occupies less than
the entire Building, and of the Building.
     1.2. Usable Area of Premises. The Usable Area of the Premises is
approximately 8,234.05 square feet. The measurement and determination of the
Usable Area of the Premises has been done in accordance with BOMA Standards. The
Usable Area of the Premises has been stipulated and agreed to by the parties and
the Base Rent shall not be changed even if it is subsequently determined that
the Premises contain either a larger or a smaller area than indicated herein.
     1.3. Gross Usable Area of the Premises. Landlord and Tenant acknowledge and
agree that the Gross Usable Area of the Premises is approximately 9,089.38
square feet, which has been determined using a modified BOMA standard, as
described below. For purposes of this Lease, the Gross Usable Area of the
Premises has been determined by multiplying (1) the Usable Area of the Premises
times (2) an “add-on factor” for Tenant’s share of any portion of the total air
conditioned area of the second floor (as set forth on the floor plan of the
second floor, attached hereto as Exhibit B, which is approximately 10,741.17
square feet) that is converted to Common Property. The “add-on factor” for the
second floor of the Building is 1.103877. The Gross Usable Area of the Premises
has been stipulated and agreed to by the parties and the Base Rent shall not be
changed even if it is subsequently determined that the Premises contain either a
larger or a smaller area than indicated herein.
     1.4. Quiet Enjoyment. Landlord covenants and agrees that so long as Tenant
shall timely pay all rents due to Landlord from Tenant hereunder and keep,
observe and perform all covenants, promises and agreements on Tenant’s part to
be kept, observed and performed hereunder, Tenant shall and may peacefully and
quietly have, hold and occupy the Premises free of any interference from
Landlord; subject, however, and nevertheless, to each of the terms, provisions
and conditions of this Lease.
2. TERM.
     2.1. Term. The term of this Lease shall be Five (5) Years (“Term”) unless
otherwise terminated or extended as provided herein. The word “Term” shall
include any “Option Term” (as hereinafter defined), subject to the terms and
provisions of Section 2.3, below.
     2.2. Commencement Date. The Term of this Lease shall commence
(“Commencement Date”) on the earlier of: (a) two hundred forty (240) days
following the date upon which the “Delivery Date” (as hereinafter defined) shall
have occurred; or (b) the date that Tenant commences business operations at the
Premises for the “Permitted Use” (as hereinafter defined), provided that all of
Landlord’s Work set forth in Exhibit D has been completed. As used in this
Lease, the term “Delivery Date” shall mean the date that exclusive possession of
the Premises is delivered to Tenant with all of “Landlord’s Work” (as set forth
in Exhibit “D” hereof) completed. If the Tenant occupies the Premises prior to
the Commencement Date, such early occupancy shall be subject to all terms and
conditions contained in this Lease (other than the payment of Base Rent).
Notwithstanding that the Commencement Date shall be established in the manner
set forth above, Tenant and Landlord acknowledge and agree that this Lease is
binding upon them as of the date of the last one of Tenant and Landlord to sign
this Lease and deliver a fully-executed original to the other party (the
“Execution Date”).
     2.3. Option to Renew. Provided Tenant shall not be in default hereunder
beyond any applicable notice or cure periods, Tenant shall have the option to
renew this Lease for two (2) additional five (5) year terms (each, an “Option
Term”), provided, however, that Tenant delivers to Landlord written notice of
Tenant’s exercise of such option at least one hundred eighty (180) days prior to
the end of the initial Term (or first Option Term, as the case may be). In the
event Tenant fails to deliver its written notice to renew

3



--------------------------------------------------------------------------------



 



the Term of this Lease as and when required in the preceding sentence, Tenant
shall be deemed to have irrevocably waived its right to the applicable Option
Term. If the Term of this Lease is extended as aforesaid, all of the terms and
conditions of this Lease shall remain in full force and effect during the Option
Term (other than, upon expiration of the second Option Term, the right to extend
the term of this Lease).
3. RENT.
     3.1. Payment of Rent. Tenant hereby covenants and agrees to pay rent to
Landlord, which rent shall be as hereinafter provided. The payment of said rent
shall commence on the Commencement Date. In the event the Commencement Date
occurs on a day other than the first day of a month, Tenant shall pay rent for
the fractional month on a per diem basis (calculated on actual number of days in
the month) until the first day of the month following such Commencement Date,
and thereafter the rent shall be paid in equal monthly installments on the first
day of each and every month in advance. Said rent shall be paid to the Landlord
at c/o Belmont Investment Corp., 600 Haverford Road, Suite G101, Haverford, PA
19041, or at such other place as may be designated in writing from time to time
by the Landlord.
     3.2. Base Rent. Tenant shall pay to Landlord, in lawful money of the United
States of America, without any prior demand by Landlord and without any
deduction or set-off (except as otherwise provided in this Lease), the
applicable “Base Rent” set forth below in this Section 3.2, in advance, on the
first (1st) day of each calendar month commencing on the Commencement Date, plus
sales tax and use tax as required by law. The parties acknowledge and agree that
the annual amount of Base Rent for the first 12-months commencing as of the
Commencement Date has been arrived at by multiplying the Gross Usable Area of
the Premises times $37.94 per foot.
Base Rent:

                  Period   Monthly Amount   Annual Amount
Commencement Date through the day prior to the 1st anniversary of the
Commencement Date
  $ 28,737.59     $ 344,851.08  
 
               
1st anniversary of the Commencement Date through the day prior to the 2nd
anniversary of the Commencement Date
  $ 29,599.72     $ 355,196.61  
 
               
2nd anniversary of the Commencement Date through the day prior to the 3rd
anniversary of the Commencement Date
  $ 30,487.71     $ 365,852.51  
 
               
3rd anniversary of the Commencement Date through the day prior to the 4th
anniversary of the Commencement Date
  $ 31,402.34     $ 376,828.09  
 
               
4th anniversary of the Commencement Date through the day prior to the 5th
anniversary of the Commencement Date
  $ 32,344.41     $ 388,132.93  

4



--------------------------------------------------------------------------------



 



     If Tenant exercises each of its renewal options as provided in Section 2.3
above, Base Rent payable during each Option Term shall be as follows:

                  Period   Monthly Amount   Annual Amount
First Option Term:
               
 
               
5th anniversary of the Commencement Date through the day prior to the 6th
anniversary of the Commencement Date
  $ 33,638.19     $ 403,658.25  
 
               
6th anniversary of the Commencement Date through the day prior to the 7th
anniversary of the Commencement Date
  $ 34,983.71     $ 419,804.58  
 
               
7th anniversary of the Commencement Date through the day prior to the 8th
anniversary of the Commencement Date
  $ 36,383.06     $ 436,596.76  
 
               
8th anniversary of the Commencement Date through the day prior to the 9th
anniversary of the Commencement Date
  $ 37,838.39     $ 454,060.63  
 
               
9th anniversary of the Commencement Date through the day prior to the 10th
anniversary of the Commencement Date
  $ 39,351.92     $ 472,223.06  
 
               
Second Option Term:
               
 
               
10th anniversary of the Commencement Date through the day prior to the 11th
anniversary of the Commencement Date
  $ 40,926.00     $ 491,111.98  
 
               
11th anniversary of the Commencement Date through the day prior to the 12th
anniversary of the Commencement Date
  $ 42,563.04     $ 510,756.46  
 
               
12th anniversary of the Commencement Date through the day prior to the 13th
anniversary of the Commencement Date
  $ 44,265.56     $ 531,186.72  
 
               
13th anniversary of the Commencement Date through the day prior to the 14th
anniversary of the Commencement Date
  $ 46,036.18     $ 552,434.18  
 
               
14th anniversary of the Commencement Date through the day prior to the 15th
anniversary of the Commencement Date
  $ 47,877.63     $ 574,531.5  

     3.3. Late Fee. If any payment of Base Rent is not received by Landlord
within five (5) days after its due date, Tenant shall pay to Landlord on each
occasion as Additional Rent (as hereinafter defined) a service charge equal to
$100.00 for the inconvenience of the collection and processing of such late
payment, provided however, if the payment is not received by Landlord within ten
(10) days after its due date, the amount of the late fee shall be increased from
$100 to $500.
     3.4. Returned Check Fee. In the event that Tenant’s check is returned for
any reason, Tenant

5



--------------------------------------------------------------------------------



 



agrees to pay Landlord $50.00 as a handling charge in addition any applicable
late charge. Returned checks must be redeemed by cashier’s check, certified
check or money order. In the event that more than one (1) check is returned,
Tenant agrees to pay all subsequent rents and charges by cashier’s check,
certified check or money order.
     3.5. Additional Rent. If Landlord shall make any expenditure for which
Tenant is responsible or liable under this Lease, or if Tenant shall become
obligated to Landlord under this Lease for any sum other than Base Rent, the
amount thereof shall be deemed to constitute additional rent (the “Additional
Rent”), whether or not the same be so designated, and shall be due and payable
by Tenant to Landlord simultaneously with the next succeeding monthly
installment of Base Rent or at such other time as may be expressly provided in
this Lease for the payment of the same.
     3.6. Sales Tax. In addition to the Base Rent, Additional Rent and any other
sums or amounts required to be paid by Tenant to Landlord pursuant to the
provisions of this Lease, Tenant shall also pay to Landlord the amount of any
applicable sales, use or excise tax on any such rents or other sums or amounts
so paid by Tenant to Landlord, whether the same be levied, imposed or assessed
by the State of Florida or any other federal, state, county or municipal
governmental entity or agency. Any such sales, use or excise taxes shall be paid
by Tenant to Landlord at the same time that each of the Base Rent, Additional
Rent or any other sum or amount with respect to which such taxes are payable are
paid by Tenant to Landlord.
     3.7. Gross Lease. The parties hereby acknowledge and agree that this Lease
is a “gross lease”, meaning that the Base Rent is inclusive of all charges
payable by Tenant in connection with this Lease (except for Additional Rent and
other charges that are specifically set forth in this Lease). Except as
otherwise expressly provided in this Lease, Tenant shall not be liable to pay or
reimburse Landlord, the Association nor the Common Area Owner nor any other
party for all or any portion of any charges or expenses incurred by Landlord,
the Association, the Common Area Owner and/or such other party for any costs
associated with the operation, maintenance, repair, replacement or alteration of
any land or improvements located in Weston Town Center, the Common Property or
the Building, including, without limitation, expenses for taxes, insurance,
security, maintenance, management and/or administration of said areas.
4. REPRESENTATIONS AND WARRANTIES OF LANDLORD AND COMMON AREA OWNER.
     Each of Landlord and the Common Area Owner, in order to induce Tenant to
enter into this Lease, hereby represents and warrants to Tenant that, as of the
Execution Date: (a) it is duly organized and validly existing under the laws of
the State of Florida and has full power and authority to conduct its business as
presently conducted and to enter into this Lease; and (b) no condition,
circumstance, event, agreement, document, instrument, restriction, litigation or
proceedings (or threatened litigation or proceeding or basis therefor) exists
which could adversely affect the ability of Landlord or the Common Area Owner to
perform its obligations under this Lease or which would constitute a default on
the part of Landlord or the Common Area Owner under this Lease, or which would
constitute such a default with the giving of notice or lapse of time, or both.
5. CONSTRUCTION OF THE PREMISES.
     5.1. Landlord’s Work; Delivery Date. On or before the “Delivery Date” (as
hereinafter defined), Landlord shall, at the sole cost and expense of Landlord,
construct, improve, subdivide or finish out the Premises, substantially in
accordance with its construction obligations set forth in Exhibit D, attached
hereto. The term “Delivery Date” shall mean the date that exclusive possession
of the Premises is delivered to Tenant with all of Landlord ‘s Work as set forth
in Exhibit D hereof completed. If the Delivery Date does not occur within thirty
(30) days after the Execution Date for any reason whatsoever (Section 21.9 being
inapplicable), Tenant shall have the right and option (in addition to all other
remedies available at law, in equity or hereunder) to terminate this Lease
anytime thereafter upon written notice thereof given to Landlord prior to the
Delivery Date actually occurring. Landlord represents and warrants to Tenant
that

6



--------------------------------------------------------------------------------



 



Landlord’s Work shall be free from any defects (latent or otherwise) during the
first twelve (12) months of the Term.
     5.2. Tenant’s Work. On or before the Delivery Date, Landlord shall cause to
be delivered to Tenant an accurate and complete set of all as-built drawings and
architectural plans and specifications with respect to the Premises, including a
utilities plan and finished floor elevation, and all mechanical, electrical and
other plans and specifications and information (the “Shell Information”)
pertaining to or used in connection with the construction of the Premises
necessary for Tenant’s architect to prepare plans for Tenant’s initial
improvement work at the Premises (“Tenant’s Work”). Tenant’s Work shall be
compatible with the Shell Information and must comply with all applicable laws,
ordinances and building codes (including, without limitation, the Americans With
Disabilities Act of 1990, the Florida Americans With Disabilities Accessibility
Implementation Act, and the related implementing regulations, codes, rules and
accessibility guidelines, as such acts and related regulations, codes, rules and
guidelines may be amended from time to time (collectively, the “ADA”)). Tenant
shall have the right, without payment of rent or any other charges, after the
Execution Date and prior to the Delivery Date, whenever Tenant shall deem it
appropriate, to enter the Premises to inspect the same and, at Tenant’s
election, to commence Tenant’s Work; provided, however, that prior to the
Delivery Date, any entry onto the Premises shall be at Tenant’s own risk and
coordinated with Landlord so as to minimize any interference or disruption to
Landlord’s Work. No such entry shall be deemed as Tenant’s acceptance of the
Premises, nor shall Tenant be deemed to have assumed control of the Premises by
so entering the Premises. All work performed in the Premises by the Tenant shall
be done in a good and first-class workmanlike manner and free of any liens on
Landlord’s fee simple interest or on Tenant’s leasehold interest in the
Premises. Any modifications to the Building’s structural, mechanical,
electrical, plumbing components shall be approved by Landlord prior to Tenant
constructing Tenant’s Work, which approval shall not be unreasonably withheld,
delayed or conditioned. All costs associated with such approved modifications
shall be the sole responsibility of Tenant. Landlord agrees to do, execute,
acknowledge and deliver all such further acts, instruments and assurances and to
take all such further action (all at no cost to Landlord) as shall be necessary
or desirable to fully consummate and effect the completion of Tenant’s Work,
including, but not limited to, providing Tenant and Tenant’s employees, agents,
contractors and licensees with full and complete access to the Building and the
Common Property surrounding the Building at all times from and after the
Delivery Date. In the event that, in the course of completing Tenant’s Work,
Tenant experiences any interference, interruption, delay or disturbance that is
caused by Landlord or any party claiming by, through or under Landlord, rent
shall abate on a per diem basis in proportion to such interference,
interruption, delay or disturbance. Upon completion of Tenant’s Work, Tenant, at
its expense, shall install its furniture, trade fixtures, and equipment so that
Tenant can occupy the Premises for the use and purpose intended. Promptly
following completion of Tenant’s Work, Tenant shall deliver to Landlord a
complete set of “as built” drawings for the Premises detailing all of Tenant’s
Work.
     5.3. Tenant Improvement Allowance. In consideration for the performance by
Tenant of Tenant’s Work, Landlord shall pay to Tenant an allowance of $48.00 per
square foot of the Usable Area of the Premises (i.e. $395,234.40) (the “Tenant
Improvement Allowance”). Any costs and expenses incurred by Tenant in excess of
the Tenant Improvement Allowance as set forth above shall be at Tenant’s sole
cost and expense and not subject to any refund by Landlord. Landlord shall pay
the Tenant Improvement Allowance to Tenant as follows: (a) twenty-five percent
(25%) of the Tenant Improvement Allowance shall be paid on or before the
Delivery Date; (b) twenty-five percent (25%) of the Tenant Improvement Allowance
shall be paid within fifteen (15) days of Tenant’s delivery to Landlord of a
certified statement, executed by Tenant and Tenant’s architect, indicating that
construction of the Tenant’s Work is at least fifty percent (50%) completed
together with a waiver and partial release of lien upon progress payment from
Tenant’s general contractor (substantially in the same form as set forth in
Florida Statute Section 713.20(4)); and (c) the balance of the Tenant
Improvement Allowance shall be paid within fifteen (15) days of the delivery of
a certified statement, executed by Tenant and Tenant’s architect, certifying the
completion of Tenant’s Work, together with a final lien waiver and release from
Tenant’s general contractor (substantially in the same form as set forth in
Florida Statute Section 713.20(5)) and copies of the same from any subcontractor
or material supplier that has given Landlord a Notice to Owner pursuant to
Florida law and the certificate of occupancy (or local equivalent) for the
Premises. Tenant shall have no obligation to commence Tenant’s Work until
receipt by Tenant of the first installment of the Tenant

7



--------------------------------------------------------------------------------



 



Improvement Allowance. Except as otherwise provided herein, the submission by
Tenant of lien waivers from any other contractors, subcontractors or materialmen
performing any work on behalf of Tenant at the Premises shall not be a condition
precedent to the payment of any portion of the Tenant Improvement Allowance. If
Landlord fails to pay any portion of the Tenant Improvement Allowance within
fifteen (15) days after the same becomes due, then in addition to all other
rights and remedies that Tenant may have against Landlord (but without
duplication in recovering the amounts due Tenant), Tenant shall be entitled to
deduct the unpaid and overdue portion of the Tenant Improvement Allowance from
the Base Rent otherwise becoming due hereunder, together with interest on the
unpaid balance thereof at the highest rate permitted by law.
     5.4. Indemnification. Tenant shall, and hereby agrees to, indemnify,
defend, save and hold Landlord harmless from and against, and reimburse Landlord
for, any and all obligations, damages, injunctions, suits, fines, penalties,
demands, claims, costs, expenses, actions, liabilities, suits, proceedings and
losses of whatever nature (including, without limitation, reasonable attorneys’
fees and court costs), arising out of any and all damage to or destruction of
any portion of the Building, which damage or destruction is occasioned by or
results, directly or indirectly, from any construction activities from time to
time conducted upon the Premises including, without limitation, Tenant’s Work
(other than any and all such obligations, damages, injunctions, suits, fines,
penalties, demands, claims, costs, expenses, actions, liabilities, suits,
proceedings and losses of whatever nature, which is occasioned by or results,
directly or indirectly, from any negligence or misconduct of Landlord or any
contractor, subcontractor, laborer, supplier, materialmen or any other third
party acting, directly or indirectly, on behalf of Landlord); whether such
damage or destruction is caused by or the fault of Tenant or any contractor,
subcontractor, laborer, supplier, materialmen or any other third party acting,
directly or indirectly, on behalf of Tenant.
     5.5 Tenant’s Obligation. Tenant shall be obligated to diligently pursue the
completion of Tenant’s Work after the Execution Date of this Lease in accordance
with its plans and specifications, so that the Premises are approved for use and
occupancy by the appropriate government authorities and are in a suitable
condition for the operation of Tenant’s Permitted Use.
6. PERMITTED USE OF PREMISES.
     6.1. Permitted Use; No Implied Covenant of Continued Operation. Tenant
shall occupy and use the Premises for operation of a computer software company,
including, without limitation, customer service, support, training, management
and administration, software research and development, and general office
purposes (“Permitted Use”). Tenant agrees to open for the Permitted Use in the
Premises on or before the Commencement Date, subject to force majeure under
Section 21.9, but once opened, Tenant shall not be obligated to continue
operating for any period of time thereafter. Notwithstanding anything contained
or set forth in this Lease to the contrary, nothing set forth in this Lease
shall be construed, in any manner whatsoever, as an implied covenant of
continuous operation on the part of Tenant, and Landlord specifically
acknowledges that there is no covenant of continuous operation on the part of
Tenant, express or implied. In the event that Tenant elects to cease its
business operations at the Premises, such cessation shall not be deemed to be an
“Event of Default” hereunder, nor shall such cessation relieve Tenant of any of
its liabilities or obligations under this Lease.
     6.2. Restrictions on Use. Tenant shall not use nor permit the Premises to
be used for any purpose other than the Permitted Use. All uses other than the
Permitted Use are “Restricted Uses”. Tenant shall not use or suffer anyone to
use, the Premises, or any part thereof, for any purpose in violation of the laws
of the United States, the State of Florida, or the ordinances and regulations of
a county or a municipality having jurisdiction over the Premises or in violation
of any publicly recorded restriction. Tenant further covenants and agrees to
execute and comply promptly with all statutes, ordinances, rules, orders,
regulations and requirements of federal, state, county and city governments
regulating the use by Tenant of the Premises. In the event that Tenant or any of
its agents or employees shall fail to comply with the foregoing provisions of
this Section 6.2, then Tenant shall, without affecting or limiting any of the
rights and remedies otherwise available to Landlord pursuant to the terms and

8



--------------------------------------------------------------------------------



 



provisions of this Lease, indemnify, defend, save and hold Landlord harmless
from and against, and reimburse Landlord for, any and all obligations, damages,
injunctions, suits, fines, penalties, demands, claims, costs, expenses, actions,
liabilities, suits, proceedings and losses of whatever nature (including,
without limitation, attorneys’ fees and court costs), arising from such failure
to so comply with the provisions of this Section 6.2.
     6.3. Compliance with Association Declaration. The Premises and all
operations conducted thereon, therein and therefrom shall at all times be in
compliance with the Association Declaration. For purposes of this Lease, the
term “Association Declaration” shall mean the Declaration of Covenants for
Weston Town Center, recorded on February 10, 2000 in Official Records Book
30249, Pages 1592 — 1702, of the Public Records of Broward County, Florida, as
the same may have been and may hereafter be amended, supplemented and/or
modified from time to time and shall also include the Articles of Incorporation,
By-Laws, and Rules and Regulations of the Association, all as amended from time
to time. Except as otherwise provided herein (specifically Section 21.20 of this
Lease), Landlord covenants and agrees that it shall not violate, terminate or
modify the Association Declaration or exercise any rights of consent or other
rights thereunder which may materially adversely affect Tenant’s use or
enjoyment of the Premises, Building or Common Property without Tenant’s prior
written consent thereto. Landlord hereby grants and conveys to Tenant, its
successors and assigns, for the Lease Term, the non-exclusive right and easement
appurtenant to and for the benefit of the Premises and any occupant thereof and
its customers, employees, and invitees, to use, for purposes of access, ingress,
egress and parking, all those certain access, ingress, egress and parking
easement areas granted to Landlord under the Association Declaration. Landlord
agrees, at Landlord’s sole cost and expense, to promptly and diligently enforce
the provisions of the Association Declaration against any party to the
Association Declaration for the benefit of Tenant.
     6.4. Compliance with Weston Town Center Rules and Regulations. The Premises
and all business operations conducted on, in and from the Premises from time to
time shall at all times be in compliance with rules and regulations promulgated
by Landlord for and with respect to the operation of the Premises and Weston
Town Center, as the same may be changed, amended or modified by Landlord from
time to time, provided that no such change, amendment or modification shall
materially adversely affect Tenant’s use or enjoyment of the Premises or the
Common Property without Tenant’s prior written consent thereto. Additionally,
the Premises and all business operations conducted on the Premises from time to
time shall at all times be in compliance with the rules and regulations
promulgated by the Weston Town Center Maintenance Association, Inc. (the
“Association”) for and with respect to the operation of the Premises and Weston
Town Center pursuant to the provisions of the Association Declaration as the
same may be changed, amended or modified by the Association from time to time
(subject to the limitations set forth in Section 6.3 above). The failure of
Tenant to comply with, abide by or conform to, said rules and regulations
following written notice of failure by Landlord to Tenant as required under
Section 20 of this Lease, shall constitute an Event of Default by Tenant under
this Lease. Without limiting any of the terms or conditions of Section 6.3
above, Landlord shall not be liable or responsible to Tenant for the violation
of any such rules and regulations by any other tenant of Weston Town Center or
any other person or party, and the failure to enforce any such rules and
regulations against Tenant or any other tenant of Weston Town Center shall not
constitute a waiver of Landlord’s or the Association’s right to do so, nor shall
it be deemed a default by Landlord hereunder, or excuse compliance therewith by
Tenant. A copy of the existing Weston Town Center Rules and Regulations
promulgated by Landlord are attached hereto as Exhibit E attached hereto and
incorporated herein by reference.
     6.5. Indian Trace Community Development District and Association. The
Premises are subject to the jurisdiction of the Indian Trace Community
Development District (the “District”) created by the State of Florida pursuant
to Chapter 190 of the Florida Statutes. The District was created to provide
basic infrastructure improvements, such as road construction, water and sewer
services, and fire protection, traditionally provided by municipal and county
governments. To finance said services the District has the power to tax, impose
special assessments collect user fees and charges, borrow money, and issue
bonds. All such fees, charges, and assessments levied by the District will be
collected by Broward County as a part of the annual ad valorem real property tax
bills and/or through user charges and hook-up and impact fees. Such fees,
charges and assessments shall be the sole responsibility of

9



--------------------------------------------------------------------------------



 



Landlord, and Tenant shall have no liability or obligation to pay or reimburse
Landlord for any such amount(s).
     Tenant acknowledges that the Association Declaration encumbers the real
property upon which Weston Town Center is located and that Landlord, as owner of
Weston Town Center, is a member of the Association. Tenant further acknowledges
and agrees that Landlord may or may not control the Association, but that even
if Landlord has such right of control, same exists separate and apart from
Landlord’s rights, duties and obligations hereunder and that Landlord shall not
be obligated to exercise or refrain from exercising such control for Tenant’s
benefit (subject to the provisions of Sections 6.3 and 6.4 above).
     Tenant acknowledges and agrees that while it is bound by the Association
Declaration, the tenancy created by this Lease does not confer membership in the
Association to Tenant and, further, that any rights, privileges or benefits
flowing to Tenant from the Association Declaration or the Association derive
solely through Landlord by virtue of this Lease and that Tenant has no separate
entitlement to same but through Landlord.
7. COMMON PROPERTY.
     7.1. Tenant’s Right to Use Common Property. Tenant shall have and Landlord
and the Common Area Owner hereby grants to Tenant and its employees, customers,
patrons, suppliers, licensees and invitees, (during the Term of this Lease), the
non-exclusive right, privilege and license to use and enjoy the Common Property
in common with Landlord and all others entitled to such use, including, without
limitation, all tenants of Weston Town Center and their respective employees,
customers, patrons, suppliers, licensees and invitees; subject, however, at all
times, to the Association Declaration and the rules and regulations promulgated
by Landlord and/or the Association from time to time (as limited by the terms of
Sections 6.3 and 6.4 above), and to the terms and provisions of this Lease; and
subject further to Landlord’s and/or the Association’s right to grant to tenants
within Weston Town Center the exclusive right to use portions of the Common
Property for signage and advertising purposes and for the construction,
installation, maintenance and repair of trash/garbage dumpster facilities to
serve the premises leased by such tenants and the businesses operated by such
tenants, or such other use as Landlord may deem necessary in its sole and
absolute discretion. In the event that Landlord or the Association deems it
necessary to discourage non-customer use or prevent the acquisition of public
rights in Weston Town Center, or prevent a dedication thereof or the accrual of
any rights to any person or to the public therein, and, in particular, with
respect to any portion of the Common Property, Landlord or the Association may,
from time to time (but at a minimum at least once a month), temporarily close
all or portions of the Common Property, erect private boundary markers, or take
such other steps as it deems appropriate in its sole and absolute discretion for
that purpose and no such action shall be deemed to constitute or considered as
an eviction or disturbance of Tenant’s quiet enjoyment or possession of the
Premises so long as such steps are accomplished without substantial disruption
of Tenant’s business.
     7.2. Landlord Reservation of Rights. Landlord, the Association, and the
Common Area Owner reserve the right, from time to time and at any time in its
sole and absolute discretion, to perform maintenance, repairs and alterations
to, and reduce or expand the size of, Weston Town Center and its various
improvements and component parts; to change the name, size, number, design,
configuration, location and legal description of any Buildings located within
Weston Town Center, including, without limitation, that of the Building and to
build additional stories thereon and erect in connection with any construction
thereof, temporary scaffolds and other construction aids (provided, however,
that access to the Premises by Tenant shall not be denied); and to thereby
change the size, configuration, location and legal description of the Common
Property. Landlord, the Association, and the Common Area Owner also reserve the
right to change the size, configuration, layout and pedestrian or vehicular
traffic circulation pattern of all facilities and improvements from time to time
located, developed and constructed on the Common Property, and to enter into,
modify and terminate easements and other agreements pertaining to the
maintenance and use of the parking areas and other portions of the Common
Property. Landlord, the Association, and the Common Area Owner further reserves
the right to install and operate music program services and loudspeaker systems
within the Common Property. Tenant agrees to cooperate

10



--------------------------------------------------------------------------------



 



with Landlord, the Association, and the Common Area Owner with respect to the
exercise of any of the foregoing rights.
     7.3. Management and Maintenance of Common Property. The Common Property
shall at all times be subject to the exclusive management and control of the
Association. The Association shall manage, operate and maintain the Common
Property and all facilities and improvements from time to time located,
developed and constructed thereon specifically including, without limitation,
all lawn, landscaping and planting areas, in a first class manner and state and
condition of appearance and repair, the costs for which shall be borne solely by
the Association and/or Landlord (and not Tenant). The Association hereby
reserves, and shall at all times hereafter have, the right, in its sole and
absolute discretion, to delegate the management of the Common Property to a
third party of its choice. In no event shall use of the Common Property be
conditioned upon payment of parking charges. Landlord shall make, at the sole
cost and expense of Landlord, all repairs, alterations or other improvements in
and to the Premises and the Building and any Common Property which are required
by governmental authority of Weston Town Center in general or of all similar
centers in Broward County, Florida.
     7.4. Employee Parking. Tenant shall not permit more than 50 automobiles to
be parked within Common Property at any one time. Landlord, the Association, and
the Common Area Owner shall have the right, from time to time, upon at least
thirty (30) days’ prior written notice to Tenant, to designate within the Common
Property certain areas of Weston Town Center for tenant and tenant employee
parking, and Tenant agrees that Tenant and its employees shall not thereafter
park in any portion of Weston Town Center except those areas so designated by
Landlord or the Association. The foregoing notwithstanding: (i) in the event any
parking spaces are designated by Landlord or the Association for the use of
Tenant and/or Tenant’s employees, the number and location of such spaces will be
subject to Tenant’s prior written consent; and (ii) in no event shall any
parking spaces adjacent to the Building be designated for the use of Landlord or
any other tenant or occupant of Weston Town Center, or any of such parties’
employees, without Tenant’s prior written consent. EMPLOYEES SHALL BE STRICTLY
PROHIBITED FROM PARKING EMPLOYEES’ CARS ON MAIN STREET. In order to facilitate
the enforcement of such restriction on Tenant and employee parking, Tenant
agrees that it shall, upon Landlord’s or the Association’s request, furnish and
provide to Landlord or the Association the automobile license tag numbers of all
Tenant and employee vehicles.
     7.5. Pedestrian and Golf Cart Access. Notwithstanding anything to the
contrary contained in this Lease, Landlord and the Common Area Owner acknowledge
and agree that at all times during the Term of this Lease, Tenant shall have
free and unrestricted pedestrian and golf cart access between the Building and
Tenant’s adjoining property in Weston Town Center located at 2000 Ultimate Way,
Weston, FL 33326 in the area(s) shown on the Weston Town Center Site Plan
attached hereto as Exhibit A (“Pedestrian and Golf Cart Access”), subject to the
prior written approval of all applicable governmental authorities. The approval
of all applicable government authorities relative to the Pedestrian and Golf
Cart Access shall not be a condition of the Lease. Within 180-days after the
final, unappealed and appealable approval of all applicable government
authorities relative to the Pedestrian and Golf Cart Access, Landlord shall have
fully completed all construction and other work required relative to the
Pedestrian and Golf Cart Access. In the event that Landlord shall not have fully
completed all construction and other work required relative to the Pedestrian
and Golf Cart Access within such 180-day time period, Tenant may, at any time
thereafter prior to Landlord’s completion of all construction and other work
required relative to the Pedestrian and Golf Cart Access, terminate the Lease
upon written notice to Landlord.
8. SIGNS.
     Landlord agrees that Tenant shall, at Landlord’s expense, be permitted to
place its name on the Tenant directory for the Building. Tenant also shall, at
Tenant’s expense, have the right to install an oversized logo sign (“Sign”) on
the exterior of the Premises (similar in size to the existing EWM Realty
exterior Building sign), provided, however, that any Sign, and the number, size,
color, arrangement, placement and location of the same upon the Building shall
be subject at all times to all applicable government laws, ordinances and
regulations. Tenant shall have the right, at its expense and in compliance with
applicable law, to erect, maintain, place and install its usual and customary
signs and

11



--------------------------------------------------------------------------------



 



fixtures in the interior of the Premises. Except as otherwise provided in this
Section 8, Tenant shall not be allowed to display signage on the Building or any
windows of the Premises. Tenant agrees that, except as otherwise provided in
this Section 8, it shall not place or suffer to be placed or maintained upon any
exterior wall, roof, door or window of the Premises or upon any portion of the
interior of the Premises which is prominently visible from the exterior thereof,
any sign or other advertising or promotional materials or media whatsoever
without the prior written consent and approval of all applicable government
authorities, the Landlord and the Association, which consent and approval
Landlord and the Association may withhold in its reasonable discretion. In no
event shall Tenant install a sign on any façade or elevation of the Building
that has an existing sign advertising Esslinger Wooten Maxwell Realtors, EWM
Realtors or any other trade name of EWM Realtors.
9. UTLITIES & TRASH REMOVAL; LANDLORD’S ADDITIONAL SERVICES.
     9.1. Utilities. The Tenant shall be solely responsible for and shall
promptly pay all charges for public utilities and/or private services rendered
or furnished to the premises during the Term hereof, including, but not limited
to, heat, gas and electricity, together with all taxes or other charges based
upon the use of such utilities. Landlord shall be solely responsible for the
performance of any and all repairs to all utility lines, pipes and other
facilities serving the Building, unless such repair was necessitated by the
gross negligence or willful misconduct of Tenant or anyone acting by, through or
under Tenant. Tenant shall be solely responsible for the performance of any and
all repairs to all utility lines, pipes and other facilities that exclusively
serve the Premises, unless such repair was necessitated by the negligence or
misconduct of Landlord or anyone acting by, through or under Landlord. Landlord
shall not be liable to Tenant for any interruption of utility services to the
Premises caused by events beyond Landlord’s reasonable control; provided,
however, that Landlord shall be obligated to use its best efforts to obtain the
resumption of such utility services as quickly as is reasonably possible (unless
such interruption of service was caused by the gross negligence or willful
misconduct of Tenant or anyone acting by, through or under Tenant). Except as
otherwise expressly provided herein, Landlord shall in no event be liable for
the quality, quantity or interference of such services. Tenant shall and hereby
agrees to make all appropriate applications and arrangements for utility
services required to serve the Premises directly with those utility companies
and authorities providing such utilities to the Building. Tenant shall pay all
fees, charges and deposits required by such utility companies and authorities as
a condition to their providing such utility services to the Premises, excluding
any impact, “tap-in”, or “hook-up” fees which shall be the sole responsibility
of Landlord. If additional or special utility services or wiring are required
for the conduct of Permitted Use within and from the Premises, the same shall be
included in Tenant’s Work.
     9.2. Trash Removal. Landlord, directly or through the Association, shall
remove trash and rubbish generated by Tenant in the ordinary course of the
operation of Tenant’s business in the Premises, provided that such trash and
rubbish is placed by Tenant either in designated containers or dumpsters
provided by Landlord or, at Tenant’s option, in containers provided by Tenant
and stored in locations designated by Landlord. The cost for removal of the
trash and rubbish shall be borne solely by Landlord, and Tenant shall have no
liability or obligation therefor.
     9.3. Landlord’s Additional Services. In addition to the foregoing, Landlord
shall furnish the following services to Tenant at no additional cost or charge:
(a) hot and cold water for use in lavatories in common with other tenants of the
Building; (c) customary cleaning and janitorial services in the Building
lavatories on weekdays (excluding national holidays); (d) twenty-four (24) hour
working elevator service to the second floor of the Building; (e) twenty-four
(24) hour access to the Premises; and (f) washing of the outside windows in the
Premises at intervals reasonably determined by Landlord but not less than once
per calendar year.
10. MAINTENANCE & REPAIRS.
     10.1. Tenant’s Obligations. Except for those portions of the Premises which
shall be maintained, repaired and replaced by the Landlord as provided in
Section 10.2 and elsewhere in this Lease, Tenant shall, at all times during the
Term of this Lease, at its sole cost and expense, keep, clean, maintain, repair
and replace all interior, non-structural portions of the Premises, including,
without

12



--------------------------------------------------------------------------------



 



limitation, all exterior and interior windows (including, without limitation,
plate glass windows), doors and entrances, floor coverings, and all exterior and
interior signs and all interior walls, partitions, fixtures, equipment, systems
and other appurtenances, including, without limitation, all electrical and
lighting systems and fixtures, all plumbing systems and fixtures, all HVAC
Systems in or serving the Premises (on which Tenant shall maintain a service and
maintenance contract for regular service inspection, and emergency and
extraordinary repair of the air conditioning unit(s) on the Premises), and the
interior fire sprinkler system in the Premises, in good, clean, sanitary and
safe order, condition and repair, ordinary wear and tear excepted. In
furtherance thereof, Tenant shall make all necessary and desirable repairs and
replacements to the Premises, ordinary and extraordinary, however the necessity
or desirability for repairs and replacements shall occur, and shall use all
reasonable precautions to prevent waste, damage or injury to the Premises,
except for any repairs or replacements that are necessitated by the negligence
or misconduct of Landlord or anyone claiming by, through or under Landlord. In
connection with any maintenance, repairs or replacements conducted by, through
or under Tenant, Tenant shall comply with all applicable federal, state, county
and local laws and ordinances (including, without limitation, the ADA), and all
rules and regulations of any governmental authority having jurisdiction over the
Premises.
     10.2. Landlord’s Obligations. Landlord shall keep, maintain, repair and
replace the exterior of the Premises, all structural elements of the Premises
and Building (whether interior or exterior and including, without limitation,
the foundations, supporting columns, load bearing walls, floors and floor slab
and the roof structure), the public corridors, elevators, washrooms and lobby of
the Building, all plumbing, electrical and other utility system components of
the Building and Common Property (other than those that exclusively service the
Premises or within the Premises and which are maintained and repaired by
Tenant), in good, clean, sanitary and safe order, condition and repair, ordinary
wear and tear excepted, and shall have the right of entry onto the Premises at
reasonable times upon reasonable advance notice to Tenant for the purpose of
performing same (except in the event of an emergency, as to which no notice
shall be required; as used in this Lease, the term “emergency” shall mean a
situation which requires, in the good faith judgment of the acting party,
immediate action in order to prevent death, bodily injury or property damage).
Landlord shall have no obligation to repair until receipt by Landlord of written
notice of the need for repairs. In connection with any maintenance, repairs or
replacements conducted by, through or under Landlord, Landlord shall comply with
all applicable federal, state, county and local laws and ordinances (including,
without limitation, the ADA), and all rules and regulations of any governmental
authority having jurisdiction over the Premises.
     10.3. Right of Entry. Landlord and its agents and employees shall have the
right to enter the Premises at reasonable hours and, except in cases of
emergency, upon reasonable advance notice to Tenant (which notice,
notwithstanding any other provision of this Lease, may be given orally) to make
inspections, show the Premises to prospective tenants (but only during the last
six months of the Term or earlier period if Tenant exercises its right of early
termination pursuant to Section 21.19 of this Lease), purchasers, lenders or
others, or to make alterations or repairs to the Building or the Premises for
which it is responsible or which it is entitled to make hereunder, provided that
Landlord shall use all reasonable efforts not to disturb Tenant’s use and
occupancy of the Premises and business operations. Tenant shall be entitled at
its own option to have an agent present during any such entry. In the event of
emergency or in order to comply with all laws, orders, ordinances and
requirements of any governmental unit or authority (regarding which compliance
is the responsibility of Landlord), Landlord and its agents and employees shall
have the right of entry at any time and may perform any acts related to safety,
protection, preservation or improvement of the Building or the Premises or
required by such governmental unit or authority. Except as otherwise expressly
provided in this Lease, Tenant shall not be entitled to any abatement or
reduction of rent because of work performed within the Building or Premises by
Landlord (provided such work is performed in a manner so as to minimize
interference with the conduct of Tenant’s business within the Premises).
11. ALTERATIONS.
     11.1. Alterations. Except as otherwise required herein, Tenant shall not
make any alterations, additions or improvements to the exterior or structural
portions of the Premises (including, without limitation, the roof) (herein
referred to collectively as “Alteration”) without the prior written consent of

13



--------------------------------------------------------------------------------



 



Landlord and the Association (to the extent it has jurisdiction), which consent
Landlord and the Association shall not unreasonably withhold. Tenant may install
in the interior of the Premises without the consent of Landlord, unattached,
movable trade fixtures and furniture which may be installed without drilling,
cutting or otherwise defacing the Premises (herein referred to as “Removable
Trade Fixtures”). Tenant shall submit to Landlord for its review and approval,
complete plans and specifications for any proposed Alteration at the time
approval is sought, and if necessary, resubmit the same from time to time,
within fifteen (15) days after receipt of written notice of disapproval thereof
from Landlord or the Association, until the same are approved by Landlord and
the Association if applicable. In the event the Association or Landlord fails to
grant its approval (or disapproval) of Tenant’s plans and specifications within
ten (10) days of Tenant’s submission (and/or resubmission) of the same, then
Landlord and/or the Association, as the case may be, shall be deemed to have
approved the same. In connection with any Alteration of the Premises by Tenant,
Tenant shall comply with all applicable federal, state, county and local laws
and ordinances (including, without limitation, the ADA), and all rules and
regulations of any governmental authority having jurisdiction over the Premises.
     11.2. Insurance by Tenant’s Contractor. Prior to Tenant commencing any
improvements or Alterations to the Premises, Tenant shall deposit with Landlord
a liability insurance certificate from Tenant’s general contractor, or if none,
from each of Tenant’s independent contractors in an amount not less than
$1,000,000 per occurrence or such amount as Landlord acting reasonably may
require from time to time, with Landlord added as additional insured, which
liability insurance shall be on a comprehensive form and shall cover all hazards
related to any work performed by any such contractor on the Premises.
     11.3. Damage & Waste. Any damage to the Premises or the Building caused by
Tenant or any of its employees, contractors, or workmen shall be repaired by and
at the expense of Tenant. Tenant shall be responsible for the disposal of waste
generated with respect to Tenant’s improvements or Alterations.
     11.4. Contractor’s Affidavit. On completion of Tenant’s improvements or
Alterations, Tenant shall cause to be furnished to Landlord a Contractor’s
Affidavit stating that there are no liens outstanding against the Premises on
account of Tenant’s improvements and that all accounts for work, service and
materials have been paid in full.
     11.5. Ownership of Fixtures. All Alterations made and all fixtures
installed in or to the Premises (except Removable Trade Fixtures), including,
without limitation, heating and air conditioning equipment, lighting fixtures,
store front, ceiling, wall treatment, floor covering, plumbing and electrical
systems and fixtures shall become the property of Landlord upon the termination
of this Lease, without any compensation therefor to Tenant, and shall not be
removed by Tenant at or before the expiration or earlier termination of this
Lease, unless Landlord shall give notice to Tenant to remove any or all of the
same, in which event Tenant shall remove such of said Alterations and Fixtures
as may be specified by Landlord in Landlord’s notice to Tenant and Tenant shall
repair all damage caused by such removal and restore the Premises to their
original order and condition, normal wear and tear excepted.
     11.6. Ownership of Removable Trade Fixtures. All Removable Trade Fixtures
installed in the Premises by Tenant shall remain the property of Tenant and
shall be removed by Tenant upon the expiration or earlier termination of this
Lease; provided that Tenant shall not at such time be in default hereunder
beyond any applicable notice and cure periods and provided further that Tenant
shall repair all damage caused by such removal and restore the Premises to its
original order and condition. Any Removable Trade Fixtures not removed by Tenant
upon the expiration or earlier termination of this Lease (including, without
limitation, a termination of this Lease by Landlord) shall be and become the
property of Landlord without any obligation on the part of Landlord to pay
compensation therefor to Tenant, unless Landlord shall give notice to Tenant to
remove any or all of the same, in which event Tenant shall remove such of said
Removable Trade Fixtures as may be specified in Landlord’s notice to Tenant. The
provisions of this Section 11.6 shall survive the expiration or earlier
termination of this Lease.
     11.7. Failure to Remove Alterations or Fixtures. Should Tenant fail to
remove any Alterations,

14



--------------------------------------------------------------------------------



 



fixtures or Removable Trade Fixtures, and/or fail to restore the Premises as
required under this Section 11.7, Landlord may do so, in which event Tenant
shall pay to Landlord the cost and expense thereby incurred as Additional Rent,
plus interest thereon, which sums shall be payable within thirty (30) days of
Tenant’s receipt of Landlord’s demand therefor.
12. INSURANCE, WAIVER & INDEMNITY.
     12.1. Tenant’s Insurance. Tenant shall procure, provide and pay for, and
shall maintain throughout the Term (including any renewals or extensions
thereof) of this Lease, the following insurance coverage, with the following
limits, in the name of the Tenant and with Landlord, the Association and Common
Area Owner named therein as an additional insured:
          12.1.1. Property Damage Insurance. Tenant shall provide and keep in
full force and effect a policy of fire, windstorm and extended coverage
insurance in an amount adequate to cover the replacement cost (subject to
commercially reasonable deductibles) of Tenant’s Work, Tenant’s Alterations and
Tenant’s Removable Trade Fixtures covering loss occasioned by fire, windstorm,
vandalism, malicious mischief, sprinkler leakage and other hazards and/or
casualties including special extended coverage and said insurance shall include
coverage against water damage to the contents of the Premises and personal
property of Tenant.
          12.1.2. Liability Insurance. Tenant shall provide and keep in full
force and effect a policy or policies of comprehensive commercial general
liability insurance (including contractual) providing coverage against claims
and/or liability for personal injury, death and property damage having a
combined single limit of not less than ONE MILLION DOLLARS ($1,000,000.00) with
respect to injuries, deaths or damage to property in any one occurrence.
Landlord reserves the right, upon at least thirty (30) days’ prior written
notice to Tenant, to specify higher liability limits or additional insurance
coverage from time to time to meet reasonably anticipated loss exposure, or to
reflect changes in the value of the Premises.
          12.1.3. Workers’ Compensation Insurance. Tenant shall provide and keep
in full force and effect workers’ compensation insurance, in a form and with
coverage limits not less than as prescribed by the laws of the State of Florida,
and employers’ liability insurance in an amount equal to the greater of One
Million Dollars ($1,000,000.00) or the minimum amount required by law.
          12.1.4. Builder’s Risk Insurance. Tenant shall, prior to the
commencement of and during the construction of alterations or improvements at or
on the Premises, and as often a Tenant may construct, replace, reconstruct,
restore or make a substantial alteration to, any improvement thereon, provide
and keep in full force and effect builders’ risk insurance for the full
replacement cost of such work.
     12.2. Carriers and Features.
          12.2.1. All such insurance shall be written on a company or companies
authorized to engage in the business of casualty and general liability insurance
in the State of Florida, and there shall be delivered, by the Tenant, to the
Landlord customary certificates evidencing such paid-up insurance, and
certifying Landlord, the Association and the Common Area Owner as additional
insureds, which certificates are to be issued by the insurance companies and
delivered to Landlord on a yearly basis during the Term of this Lease.
          12.2.2. The policies of insurance provided herein are to be provided
by the Tenant, and shall be for a period of not less than one (1) year, it being
understood and agreed that prior to the expiration of any policy of insurance,
the Tenant will deliver to the Landlord a binder or a renewal or new policy to
take the place of the expiring policy, with the understanding that, should the
Tenant fail to furnish policies, as is provided in this Lease, and at the times
herein provided, the Landlord may obtain such insurance, and the premiums on
such insurance shall be deemed Additional Rental to be paid by the

15



--------------------------------------------------------------------------------



 



Tenant to the Landlord within thirty (30) days of Landlord’s written demand.
     12.3. Waiver. Neither Landlord nor Tenant shall make any claim for recovery
against the other party, and each expressly waives any right of recovery against
the other party for damage to or loss of the Premises, improvements thereon, the
contents thereof, equipment, merchandise, inventory, furniture, furnishings or
fixtures, which damage or loss may arise by fire or any other peril covered by
any policy of insurance containing a waiver of subrogation right against the
other party in said policy when said loss is caused by or results from any acts
of carelessness or negligence of the other party, its officers, employees or
other persons under its control. Each party agrees that, if any property shall
be stolen, damaged or destroyed by an insured peril, such party shall not have
any liability to the other party, nor to any insurer of the other party, for or
in respect of such theft, damage or destruction, and each party shall require
all policies of risk insurance carried by it to contain or be endorsed with a
provision in and by which the insurer designated therein shall waive its right
of subrogation against the other party.
     12.4. Tenant’s Indemnity. Tenant shall indemnify and hold harmless Landlord
from all loss, claim, demand, damage, liability, or expense, including
attorneys’ fees, resulting from any injury to or death of any person or any loss
of or damage to any property caused by or resulting from any act, omission, or
negligence of Tenant or any officer, employee, agent, contractor or licensee of
Tenant in or about the Premises or the Building. The foregoing provision shall
not be construed to make Tenant responsible for loss, damage, liability or
expense resulting from injuries to third parties caused by any act, omission or
negligence of Landlord or any member, officer, director, employee, agent
contractor of Landlord.
     12.5. Landlord’s and Common Area Owner’s Insurance. During the Term of this
Lease, Landlord (with respect to the Building and the Premises) and the Common
Area Owner, directly or through the Association (with respect to the Common
Property), shall maintain with responsible companies qualified to do business in
the State of Florida, at no cost or expense to Tenant, a policy of fire,
windstorm and extended coverage insurance in an amount adequate to cover the
replacement cost (subject to commercially reasonable deductibles) of the
Building, the Premises (other than the leasehold improvements comprising
Tenant’s Work and Tenant’s Alterations, trade fixtures, inventory and other
contents) and the Common Property, covering loss occasioned by fire, windstorm,
flood, vandalism, malicious mischief, sprinkler leakage and other hazards and/or
casualties including special extended coverage. All such insurance shall be
written on a company or companies authorized to engage in the business of
casualty and general liability insurance in the State of Florida, and Landlord
and the Common Area Owner each shall deliver to Tenant customary certificates
evidencing such paid-up insurance, which certificates are to be issued by the
insurance companies and delivered to Tenant on a yearly basis during the Term of
this Lease. The policies of insurance provided herein shall be for a period of
not less than one (1) year, it being understood and agreed that fifteen
(15) days prior to the expiration of any policy of insurance, Landlord and the
Common Area Owner will deliver to Tenant customary certificates evidencing such
paid-up insurance.
     12.6. Landlord’s Indemnity. Landlord shall indemnify, defend and hold
Tenant harmless from and against all loss, claim, demand, damage, liability or
expense, including attorneys’ fees and costs, resulting from any injury to or
death of any person or any loss of or damage to any property caused by or
resulting from any act, omission or negligence of Landlord or any officer,
employee, agent, contractor or licensee of Landlord in or about the Premises,
the Building or the Common Property. The foregoing provision shall not be
construed to make Landlord responsible for loss, damage, liability or expense
resulting from injuries to third parties caused by any act, omission or
negligence of Tenant or of any officer, employee, agent contractor, invitee or
visitor of Tenant.
13. DAMAGE OR DESTRUCTION.
     13.1. Partial Destruction. If, during the Term of this Lease, the Premises
or the Building shall be damaged or destroyed, in part, by fire, windstorm or
other hazard or casualty, Landlord shall, in accordance with and subject to the
provisions of this Lease, at its own expense, promptly cause such

16



--------------------------------------------------------------------------------



 



damage or destruction to be repaired, reconstructed or replaced, as necessary,
at least to the extent of the value and as nearly as practicable to the
character thereof immediately prior to such occurrence, subject, however to any
changes required by zoning, building and other laws then in existence. Rent
shall be abated or reduced proportionately during any period in which by reason
of such damage or destruction there is interference with the operation of
Tenant’s business in the Premises, and such abatement or reduction shall
continue for the period commencing with such destruction or damage and ending
with (a) the completion by Landlord of such repair and/or restoration work as
such party is obligated to do and (b) the expiration of a period two hundred
forty (240) days thereafter to enable Tenant to refixture the Premises and
reopen for business, but said two hundred forty (240) day period shall be deemed
to have ended if Tenant shall reopen for business prior to the expiration
thereof.
     13.2. Total Destruction. If the Premises or the Building shall be so
damaged or destroyed as to render the Premises, in the reasonable judgment of
Landlord, wholly untenantable by reason of such occurrence as aforesaid
(hereinafter, “substantially damaged”), Landlord shall, in accordance with and
subject to the provisions of this Lease, at its own expense, cause such damage
or destruction to be repaired, reconstructed or replaced, as necessary, at least
to the extent of the value and as nearly as practicable to the character thereof
immediately prior to such occurrence, subject, however to any changes required
by zoning, building and other laws then in existence. Rent shall be abated or
reduced proportionately during any period in which by reason of such damage or
destruction there is interference with the operation of Tenant’s business in the
Premises, and such abatement or reduction shall continue for the period
commencing with such destruction or damage and ending with (a) the completion by
Landlord of such repair and/or restoration work as such party is obligated to do
under this Lease and (b) the expiration of a period of two hundred forty
(240) days thereafter to enable Tenant to refixture the Premises and to reopen
for business, but said two hundred forty (240) day period shall be deemed to
have ended if Tenant shall reopen for business prior to the expiration thereof.
The foregoing notwithstanding: (i) if the Premises shall be substantially
damaged or destroyed within the last two (2) years of the Lease Term, either
party shall have the right to terminate this Lease, provided that notice thereof
is given to the other party not later than sixty (60) days after such damage or
destruction (provided, however, that, if Landlord shall exercise said right of
termination and at that time Tenant shall have the right to extend the Lease
Term, Tenant may render Landlord’s notice of termination null, provided that
Tenant, within fifteen (15) days of receipt of the notice, shall elect to extend
the term of this Lease); and (ii) if Landlord shall not commence, in good faith,
repair and restoration work within sixty (60) days after any damage which such
party is required to repair pursuant to the terms hereof, or if Landlord shall
fail with all due diligence to continue with such repair and restoration work to
completion (which completion shall in no event exceed two hundred forty
(240) days from the date of the casualty), then Tenant shall have the right, in
addition to all other rights and remedies available at law, in equity or under
this Lease, to terminate this Lease by giving written notice of its election so
to do to Landlord.
     13.3. Limitation of Landlord’s Obligation; Tenant’s Obligation. Landlord’s
obligation of repair, reconstruction or replacement hereunder shall be limited
to repairing, reconstructing and replacing the Premises (other than Tenant’s
Work, Tenant’s Alterations, Tenant’s Removable Trade Fixtures, and Tenant’s
fixtures), Building to as near to their condition prior to such damage or
destruction as is reasonably possible (but in any event to a good and usable
condition) (collectively, the “Restoration Work”). Moreover, Landlord shall not
be liable for delays occasioned by adjustment or losses with insurance carriers
or by any other cause so long as Landlord shall proceed in good faith and with
due diligence. Tenant, at its sole cost and expense, shall be responsible for
the repair, replacement and reconstruction of Tenant’s Work, Tenant’s
Alterations, Tenant’s Removable Trade Fixtures, and fixtures. Tenant shall
commence the performance of the foregoing repair, replacement and reconstruction
promptly upon delivery to it of possession of Premises with the Restoration Work
completed, and shall diligently prosecute the same to completion promptly
thereafter, all such work by Tenant to be completed within a reasonable period
of time not to exceed two hundred forty (240) days following the date on which
possession of the Premises shall be redelivered to Tenant by Landlord. Landlord
shall in no event be required to expend any of its own funds in connection with
Tenant’s reconstruction work.
     13.4. Waiver by Tenant. Tenant hereby waives any and all right of recovery
which it might otherwise have against the Landlord, its agents and employees,
for loss or damage to any of the

17



--------------------------------------------------------------------------------



 



contents, merchandise, inventory, furniture, furnishings, fixtures and any other
property contained within the Premises whether or not removable by Tenant under
the provisions of this Lease, to the extent that the same are covered by
Tenant’s insurance or would have been covered had Tenant maintained the
insurance required under Section 12 of this Lease to be maintained by Tenant,
unless such loss or damage is the result of the negligence or misconduct of the
Landlord or any of its officers, employees, agents, contractors or licensees.
14. ASSIGNMENT, TRANSFER & SUBLETTING.
     Except as otherwise expressly provided in this Section 14, Tenant shall not
assign the Lease nor sublet the Premises or any portion thereof without the
prior written permission and consent of Landlord which approval or disapproval
shall not be unreasonably withheld, delayed or conditioned. Any consent by
Landlord once shall not constitute a waiver of the requirement for its consent
to any future subletting or assignment of this Lease. If this Lease or any
interest of Tenant herein is assigned or encumbered or if the whole or any part
of the Premises is sublet after having obtained Landlord’s prior written consent
thereto or as a Permitted Transaction (as defined below), Tenant shall
nevertheless remain liable for the full performance of all obligations required
to be performed by Tenant under this Lease and Tenant will require any assignee
to execute and deliver to Landlord an assumption of liability agreement in form
satisfactory to Landlord including, without limitation, an assumption by
assignee of all of the obligations of Tenant and the assignee’s ratification of
and agreement to be bound by all of the provisions of this Lease. The acceptance
of rent from any other person shall not be deemed to be a waiver of any of the
provisions of this Lease or consent to the assignment or subletting: of the
Premises.
     In the event Tenant shall desire to assign the Lease or sublet the
Premises, in whole or in part, Tenant shall give Landlord not less than thirty
(30) days prior written notice. Such notice shall set forth all pertinent
business terms of the proposed assignment or subletting, as the case may be, as
well as, the name and address of the proposed assignee or subtenant, information
as to the financial condition of the proposed assignee or subtenant and proposed
use which assignee or subtenant desires to make of the Premises. Such notice
shall bear the signature of the proposed assignee or subtenant attesting to its
accuracy. Tenant shall in addition, at Landlord’s request, furnish such other
information as Landlord may reasonably request concerning such proposed
assignment or subletting. Tenant shall reimburse Landlord for Landlord’s
reasonable costs of obtaining mortgagee approval of such request, and Landlord’s
reasonable legal fees and costs, and all other reasonable out-of-pocket costs
incurred by Landlord (currently not less than $500 or such greater amount as may
be reasonable under the circumstances, relative to document review and/or
preparation in connection with the proposed transaction, but in no event greater
than $1,500).
     Notwithstanding the above, Tenant may, without the approval of Landlord,
assign the Lease, or any part thereof, or sublease the Premises, in whole or in
part, to: (a) any corporation which has the power to direct Tenant’s management
and operation, or any corporation whose management and operation is controlled
by Tenant; or (b) any corporation a majority of whose voting stock is owned by
Tenant; or (c) any corporation in which or with which Tenant, its corporate
successors or assigns, is merged or consolidated, in accordance with applicable
statutory provisions for merger or consolidation of corporations, so long as the
liabilities of the corporations participating in such merger or consolidation
are assumed by the corporation surviving such merger or created by such
consolidation; or (d) any corporation acquiring this Lease and a substantial
portion of Tenant’s assets; or (e) any corporate successor to a successor
corporation becoming such by either of the methods described in subsections
(c) or (d). Each of the foregoing is referred to hereinafter as a “Permitted
Transaction”.
     Prior to effecting a “Change of Control” (as defined herein), Tenant shall
give Landlord at least fifteen (15) days prior written notice of such Change of
Control and the same shall be considered an assignment of this Lease and unless
otherwise exempt in accordance with the provisions of the following sentence,
Landlord’s consent thereto shall be required. Notwithstanding the foregoing, any
“Change of Control” occurring during the term of this Lease shall not be
restricted in any manner and shall not require the Landlord’s consent: (a) if
such transaction would have been a Permitted Transaction (not requiring the
Landlord’s consent) had the same been effected by an assignment or sublease
instrument alone

18



--------------------------------------------------------------------------------



 



rather than involving a stock transfer; (b) if the Tenant, the transferor or the
transferee is a corporation, all or any portion of whose shares are traded and
listed on a stock exchange (including the over-the-counter market) (a “public
company”); (c) if the transaction is one by which Tenant becomes or ceases to be
a public company; or (d) where the individuals or entities owning a controlling
interest of the Tenant or of the Tenant’s parent company or partnership entity
immediately prior to the transaction in question continue to retain voting
control of the Tenant, either directly or through control of the Tenant’s parent
company or partnership entity, after the transaction in question.
15. LANDLORD’S AND ASSOCIATION’S INTERESTS NOT SUBJECT TO LIENS.
     15.1. Liens, Generally. Tenant shall not create or cause to be imposed,
claimed or filed upon the Premises, the Building, or any other portion of Weston
Town Center, or upon the interest of Landlord or the Association therein, any
lien, charge or encumbrance whatsoever. If, because of any act or omission of
Tenant, any such lien, charge or encumbrance shall be imposed, claimed or filed,
Tenant shall, at its sole cost and expense, cause the same to be fully paid and
satisfied or otherwise discharged of record by bonding or otherwise, and Tenant
shall indemnify, defend, save and hold Landlord harmless from and against, and
reimburse Landlord for, any and all obligations, damages, injunctions, suits,
fines, penalties, demands, claims, costs, expenses, actions, liabilities, suits,
proceedings and losses of whatever nature (including, without limitation,
attorneys’ fees and court costs), resulting or on account thereof and therefrom.
In the event that Tenant shall fail to comply with the foregoing provisions of
this Section 15, Landlord shall, in addition to Landlord’s other rights and
remedies, have the option of paying, satisfying or otherwise discharging (by
bonding or otherwise) such lien, charge or encumbrance and Tenant agrees to
reimburse Landlord, upon demand and as Additional Rent, for all sums so paid and
for all costs and expenses incurred by Landlord in connection therewith,
together with interest thereon, until paid.
     15.2. Construction Liens. Landlord’s interest in the Premises shall not be
subjected to liens of any nature by reason of Tenant’s Work, Tenant’s
construction, alteration, repair, restoration, replacement or reconstruction of
any improvements on or in the Premises, including, without limitation, those
arising by reason of any other act or omission of Tenant (or of any person
claiming by, through or under Tenant). All persons dealing with Tenant are
hereby placed on notice that such persons shall not look to Landlord or to
Landlord’s credit or assets (including, without limitation, Landlord’s interest
in the Premises or in Weston Town Center) for payment or satisfaction of any
obligations incurred in connection with the construction, alteration, repair,
restoration, replacement or reconstruction thereof by, through or under Tenant.
Tenant has no power, right or authority to subject Landlord’s or the
Association’s interest in the Premises, the Building or any other portion of
Weston Town Center, to any lien or claim of lien. If a lien, a claim of lien or
an order for the payment of money shall be imposed against the Premises or any
improvements thereon, therein or thereto, on account of work performed, or
alleged to have been performed, for or on behalf of Tenant, Tenant shall, within
thirty (30) days after written notice of the imposition of such lien, claim or
order, cause the Premises and such improvements to be released therefrom by the
payment of the obligation secured thereby or by furnishing a bond or by any
other method prescribed or permitted by law. If a lien is released, Tenant shall
thereupon furnish Landlord with a written instrument of release in form for
recording in the office of the Clerk of the Circuit Court, Broward County,
Florida, and otherwise sufficient to establish the release as a matter of
record.
16. EMINENT DOMAIN.
     In the event the Premises, the Building or any part thereof shall be taken
or condemned for public purposes by any competent authority, except as otherwise
provided herein, the entire compensation awarded therefor shall belong to the
Landlord, without any deduction therefrom for any present or future estate of
Tenant; provided; however, that in the event more than twenty (20%) percent of
the Premises shall be so taken or condemned, then either the Landlord or Tenant
shall have the option of terminating the Lease upon giving to the other written
notice of such election within thirty (30) days after possession of the part
condemned has been taken by proper authorities, whereupon the Term of this Lease
shall be terminated as of the date on which possession is so taken. If neither
Landlord nor Tenant so elects to terminate the Lease, then Landlord at its own
expense shall repair and restore the Premises not affected

19



--------------------------------------------------------------------------------



 



by the taking to its former condition as the circumstances will permit so that
the remaining premises constitute a complete architectural unit. If the award is
insufficient to pay for the restoration, Landlord shall be responsible for the
remaining cost and expense of such restoration, provided, however, that Landlord
shall in no event be required to expend any of its own funds for repairs or
alterations which constitute Tenant’s Work, Tenant’s Alterations, Tenant’s
Removable Trade Fixtures, and Tenant’s fixtures. During any period of time that,
by reason of such taking or condemnation, there is any material interference
with access to the Premises, there shall be a fair and equitable abatement of
the rent payable hereunder, taking into account the extent to which Tenant’s
operations may thereby be interfered with. Tenant shall have the right to make
any claims allowed by the laws of the State of Florida against the condemning
authority for the following: (a) the value or cost of its fixtures, equipment
and other personalty; (b) its relocation expenses; and (c) the cost of any
leasehold improvements made by Tenant in and to the Premises less the amount of
the Tenant Improvement Allowance. Notwithstanding anything to the contrary set
forth in this Section 16, in the event only one award is given, then Tenant
shall have the right to share in such award relative to the aforesaid claims.
17. SUBORDINATION & ATTORNMENT.
     17.1. Subordination. Subject to the provisions of this Section 17.1, this
Lease, Tenant’s interest hereunder and Tenant’s leasehold interest in and to the
Premises, are hereby agreed by Tenant to be and are hereby made junior,
inferior, subordinate and subject in right, title, interest, lien, encumbrance,
priority, and all other respects, to any mortgage or mortgages placed on the
property of which the Premises are a part, without the necessity of the
execution of any further instrument or agreement of subordination on the part of
Tenant. On or prior to the Commencement Date of the Lease, Landlord covenants to
use its best efforts to obtain from each lender the security for whose loan
encumbers the Premises or the Building as of the Execution Date, an executed
nondisturbance agreement assuring Tenant that, notwithstanding any default by
Landlord to the lender or any foreclosure or deed in lieu thereof, Tenant’ s
rights under this Lease shall continue in full force and effect and its
possession of the Premises shall remain undisturbed (including, without
limitation, permission for insurance proceeds and eminent domain awards to be
applied as required hereunder), except in accordance with the provisions of this
Lease, so long as Tenant is not in default hereunder so as to permit Lease
termination. The form and content of such agreement(s) shall be reasonably
acceptable to Tenant. In no event shall such non-disturbance agreement be a
condition of this Lease. Additionally, Tenant shall, upon Landlord’s request,
subordinate this Lease in the future to any first lien placed by Landlord upon
the Premises or the Building with an institutional first mortgagee, provided
that such lender executes a nondisturbance agreement substantially similar in
form and content to that which is required in the first sentence of this
paragraph. Tenant will, upon request of the lienholder, be a party to such an
agreement, and will agree that, if such lienholder succeeds to the interest of
Landlord, Tenant will recognize said lienholder (or successor in interest of the
lienholder) as its landlord under the terms of this Lease.
     17.2. Attornment. Tenant shall and hereby agrees to attorn, and be bound
under all of the terms, provisions, covenants and conditions of this Lease, to
any successor of the interest of Landlord under this Lease for the balance of
the Term of this Lease remaining at the time of the succession of such interest
to such successor. In particular, in the event that any proceedings are brought
for the foreclosure of any mortgage encumbering any or all, or a combination of,
the Premises or the Building, Tenant shall attorn to the purchaser at any such
foreclosure sale and recognize such purchaser as Landlord under this Lease,
subject, however, to the provisions of Section 17.1 and all of the other terms
and conditions of this Lease. Tenant agrees that neither the purchaser at any
such foreclosure sale nor the foreclosing mortgagee shall have any liability for
any act or omission of Landlord, be subject to any offsets or defenses which
Tenant may have as claim against Landlord or be bound by any advance rents which
may have been paid by Tenant to Landlord for more than the current period in
which such rents come due.
18. END OF TERM.
     18.1. Surrender of Premises. Tenant shall, on the last day of the Term of
this Lease or upon the sooner termination thereof, peaceably and quietly
surrender and deliver the Premises to Landlord

20



--------------------------------------------------------------------------------



 



“broom clean” in good order, condition and repair, reasonable wear and tear and
damage by fire or other casualty excepted, and free and clear of liens and
encumbrances. Tenant shall remove Tenant’s goods, effects, personal property,
business and trade fixtures, machinery and equipment, and those of any persons
claiming under Tenant (collectively, “Tenant’s Property”). Landlord may remove
any of Tenant’s Property not removed at the expiration or other termination of
this Lease without any liability whatsoever to Tenant. Tenant shall promptly
reimburse Landlord upon demand for any expense incurred by Landlord in
connection with such removal.
     18.2. Title to Leasehold Improvements. Upon surrender, or upon the
expiration of the Term or sooner termination of this Lease, whichever shall
first occur, all improvements, installations, fixtures (except Removable Trade
Fixtures and Tenant’s Property), alterations and additions, whether originally
constructed installed, delivered or placed in the Premises by Landlord or
Tenant, shall remain in the Premises as part thereof and as the property of
Landlord, and title thereto shall thereupon, and without further act of either
party, vest in Landlord. However, if requested by Landlord, Tenant shall
promptly thereafter execute and deliver to Landlord such deed or bill of sale as
Landlord may reasonably require, provided that no covenant, warranty or
representation of Tenant shall be contained therein.
     18.3. Holding Over. If Tenant or any other person or party shall remain in
possession of the Premises or any part thereof following the expiration of the
Term or earlier termination of this Lease without an agreement in writing
between Landlord and Tenant with respect thereto, at the option of Landlord, in
addition to any and all other rights and remedies of Landlord, the person or
party remaining in possession shall be deemed to be a tenant at sufferance, and
during any such holdover, the rents payable under this Lease by such tenant at
sufferance shall be one hundred and fifty percent (150%) of the rate or rates in
effect immediately prior to the expiration of the Term or earlier termination of
this Lease. In addition, Tenant agrees to pay monthly all sales taxes assessed
against such increased rent. In no event, however, shall such holding over be
deemed or construed to be or constitute a renewal or extension of this Lease.
19. ENVIRONMENTAL COMPLIANCE.
     19.1. No Storage or Disposal. Tenant shall not handle, install, store, use,
treat, transport or dispose of, spill or discharge (or knowingly permit or
acquiesce in the handling, installation, storage, use, treatment,
transportation, spilling, discharge or disposal by Tenant, its agents,
employees, independent contractors, or subtenants) on the Premises, the
Building, the Common Property or any other portions of Weston Town Center any:
(a) asbestos in any form; (b) urea formaldehyde foam insulation;
(c) transformers or other equipment which contain dielectric fluid containing
levels of polychlorinated biphenyls in excess of 50 parts per million; or
(d) any other chemical, material, air pollutant, toxic pollutant, waste, or
substance which is regulated as toxic or hazardous or exposure to which is
prohibited, limited or regulated by the Resource Conservation Recovery Act, the
Comprehensive and Environmental Response Compensation and Liability Act, the
Hazardous Materials Transportation Act, the Toxic Substances Control Act, the
Clean Air Act, the Clean Water Act or any other federal, state, county,
regional, local or other governmental authority or which, even if not so
regulated, may or could pose a hazard to the health and safety of the occupants
of the Premises, the premises adjacent to the Premises or any other portions of
Weston Town Center; and which is either: (i) present in amounts in excess of
that permitted or deemed safe under applicable law; or (ii) handled, installed,
stored, used, treated, transported, spilled, discharged or disposed of in any
manner which is prohibited or deemed unsafe under applicable law. (The
substances referred to in (a), (b), (c) or (d) are collectively referred to
hereinafter as “Hazardous Materials”). The foregoing is not intended to prevent
the use of customary office products customarily used by Tenant, provided that
the use, storage and disposal thereof is in strict compliance with all
applicable Cleanup Laws.
     19.2. Cleanup Laws. Tenant shall, at Tenant’s own expense, comply with any
presently existing or hereafter enacted laws relating to Hazardous Materials
(“Cleanup Laws”). Tenant shall, at Tenant’s own expense, make all submissions
to, provide all information to, and comply with all requirements of the
appropriate governmental authority (the “Authority”) under the Cleanup Laws.
Should any Authority require that a cleanup plan be prepared and that a cleanup
be undertaken because of the

21



--------------------------------------------------------------------------------



 



existence of Hazardous Materials which were handled, installed, stored, used,
treated, transported, disposed of, spilled or discharged in the Building or on
the Premises, or on any portion of the Common Property or any other portion of
Weston Town Center by Tenant, its agents, employees, independent contractors or
subtenants during the Term of this Lease, Tenant shall, at Tenant’s own expense,
prepare and submit the required plans and financial assurances and carry out the
approved plans in accordance with such Cleanup Laws and to Landlord’s
satisfaction. At no expense to Landlord, Tenant shall promptly provide all
information requested by Landlord for preparation of affidavits or other
documents required by Landlord to determine the applicability of the Cleanup
Laws to the Building, the Premises, or any such portion of the Common Property
or any other portion of Weston Town Center, as the case may be, and shall sign
the affidavits promptly when requested to do so by Landlord. Tenant shall
indemnify, defend, save and hold Landlord harmless from and against, and
reimburse Landlord for, any and all obligations, damages, injunctions, suits,
fines, penalties, demands, claims, costs, expenses, actions, liabilities, suits,
proceedings and losses of whatever nature (including, without limitation,
attorneys’ fees and court costs), and all cleanup or removal costs and all
actions of any kind arising out of or in any way connected with the handling,
installation, storage, use, treatment, transporting, disposal, spillage or
discharge of Hazardous Materials in the Building or on the Premises, or on any
portion of the Common Property or any other portion of Weston Town Center by
Tenant, its agents, employees, independent contractors or subtenants during the
Lease Term; and from all fines, suits, procedures, claims and actions of any
kind arising out of Tenant’s failure to provide all information, make all
submissions and take all steps required by the Authority under the Cleanup Laws
or any other environmental law. Tenant’s obligations and liabilities under this
Section 19.2 shall continue so long as Landlord, any of Landlord’s Affiliates
and/or the Association remain responsible for Hazardous Materials at the
Building, the Premises, or any portion of the Common Property or any other
portion of Weston Town Center, that were handled, installed, stored, used,
treated, transported, disposed of, spilled or discharged during the Lease Term
by Tenant, its agents, employees, independent contractors or subtenants. In
addition to and not in limitation of Landlord’s other rights and remedies,
Tenant’s failure to abide by the terms of this Section 19.2 shall be
restrainable by injunction.
     19.3. Environmental Notices. Each party shall promptly supply the other
party with copies of any notices, correspondence and submissions made by such
party to or received by such party from any governmental authorities of the
United States Environmental Protection Agency, the United States Occupational
Safety and Health Administration, or any other local, state or federal authority
that relates to environmental matters or hazardous waste or substances.
20. DEFAULT.
     20.1. Events of Default. Each of the following events shall be an “Event of
Default” hereunder by Tenant and shall constitute a breach of this Lease:
          20.1.1. If, at anytime during the Term of this Lease, Tenant shall
file in any court, pursuant to any statute of either the United States or of any
State, a petition in bankruptcy or insolvency, or for reorganization or
arrangement, or for the appointment of a receiver or trustee of all or any
portion of Tenant’s property, including, without limitation, its leasehold
interest in the Premises, and such petition is not dismissed within one hundred
twenty (120) days of filing or the Lease is rejected within a earlier period of
time, or if Tenant shall make an assignment for the benefit of its creditors or
petitions for or enters into an arrangement with its creditors.
          20.1.2. If, at any time during the Term of this Lease, there shall be
filed against Tenant, in any courts pursuant to any statute of the United States
or of any State, a petition in bankruptcy or insolvency, or for reorganization,
or for the appointment of a receiver or trustee of all or a portion of Tenant’s
property, including, without limitation, its leasehold interest in the Premises,
and any such proceeding against Tenant shall not be dismissed within one hundred
twenty days (120) days following the commencement thereof or the Lease is
rejected within a earlier period of time.
          20.1.3. If Tenant’s leasehold interest in the Premises or property
therein shall be seized

22



--------------------------------------------------------------------------------



 



under any levy, execution, attachment or other process of court where the same
shall not be vacated or stayed on appeal or otherwise within ninety (90) days
thereafter, or if Tenant’s leasehold interest in the Premises is sold by
judicial sale and such sale is not vacated, set aside or stayed on appeal or
otherwise within ninety (90) days thereafter.
          20.1.4. If Tenant shall fail to pay, when due, any rents payable
hereunder or portion thereof, or any other sum due to Landlord from Tenant
hereunder, and such failure continues for ten (10) days after Tenant’s receipt
of written notice from Landlord.
          20.1.5. If the Premises or any portion thereof are used or permitted
to be used for any Restricted Uses or other purpose, or for the conduct of any
business or activity not permitted by this Lease.
          20.1.6. If Tenant removes or attempts to remove Tenant’s goods,
merchandise or property from or out of the Premises, other than in the usual and
ordinary course of Tenant’s business, without the prior written consent and
approval of Landlord and without having first paid to Landlord all rents which
may become due during the entire Term of this Lease.
          20.1.7. If any assignment or transfer shall be made, attempted to be
made or deemed to be made that is in violation of any of the provisions of this
Lease.
          20.1.8. If Tenant shall be in default of any other term or provision
of this Lease, and Tenant, with respect to a non-monetary default, shall have
failed within thirty (30) days of receipt of Landlord’s written notice (or such
shorter time as is expressly provided in this Lease) to correct such default;
provided that if such default is not curable within such thirty (30) day period,
Tenant shall have failed within such thirty (30) day period to begin the
correction of the default or thereafter fails actively and diligently and in
good faith to proceed with and continue the correction of the default until it
shall be fully corrected, but in no event shall such cure period exceed ninety
(90) days in the aggregate.
     20.2. Remedies. If an Event of Default shall occur, then and in addition to
any other rights or remedies Landlord may have under this Lease and at law or in
equity, Landlord shall have the following rights upon no less than three
(3) days written notice to Tenant:
          20.2.1. Without terminating this Lease, to accelerate the whole or any
part of the Base Rent for the entire unexpired balance of the Term of this
Lease, and any rent so accelerated shall, in addition to any and all
installments of rent already due and payable and in arrears, and/or any other
charge, expense or cost herein agreed to be paid by Tenant which may be due and
payable and in arrears, be deemed due and payable as if, by the terms and
provisions of this Lease, such accelerated rent were on that date payable in
advance. The accelerated rent shall be discounted to its present value at an
annual interest rate equal to eight percent (8%) per annum.
          20.2.2. After use of appropriate summary process, to enter the
Premises, and without further demand or notice, proceed to distress and have
sold the goods, chattels and personal property there found, to levy the rent,
Tenant shall pay all costs and officer’s commissions, including, without
limitation, watchmen’s wages and sums chargeable to Landlord, and further
including, without limitation, any sums chargeable according to state law, as
commissions to the constable or other person making the levy, and in such case
all costs, officer’s commissions and other charges shall immediately attach and
become part of the claim of Landlord for rent, and any tender of rent without
said costs, commissions and charges made, shall not be sufficient to satisfy the
claim of Landlord.
          20.2.3. After use of appropriate summary process, to re-enter the
Premises and without further demand or notice, remove all persons and all or any
property therefrom, by summary eviction proceedings or by any suitable action or
proceeding at law, without being liable to indictment, prosecution or damages
therefor, and repossess and enjoy the Premises, together with all alterations,
fixtures, signs and other installations and improvements of Tenant. Upon
recovering possession of the Premises by

23



--------------------------------------------------------------------------------



 



reason of or based upon or arising out of a default on the part of Tenant,
Landlord may, at Landlord’s option, either terminate this Lease or make such
alterations and repairs as may be necessary in order to relet the Premises and
relet the Premises or any part or parts thereof for the account of Tenant,
either in Landlord’s name or otherwise, for a term or terms which may at
Landlord’s option be less than or exceed the period which would otherwise have
constituted the balance of the Term of this Lease and at such rents and upon
such other terms and conditions as in Landlord’s reasonable discretion may seem
advisable and to such person or persons as may in Landlord’s discretion seem
best; upon each such reletting all rents received by Landlord from such
reletting shall be applied: first, to the payment of any costs and expenses of
such reletting, including, without limitation, brokerage fees and attorney fees
and all costs of such alterations and repairs; second, to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord; third, to
the payment of rent due and unpaid hereunder, and the residue, if any, shall be
held by Landlord and applied in payment of future rent as it may become due and
payable hereunder. If such rentals received from such reletting during any month
shall be less than that to be paid during that month by Tenant hereunder, Tenant
shall pay any such deficiency to Landlord. Such deficiency shall be calculated
and paid monthly. No such re-entry or taking possession of the Premises or the
making of alterations and/or improvements thereto or the reletting thereof shall
be construed as an election on the part of Landlord to terminate this Lease
unless written notice of such intention be given to Tenant. Landlord shall in no
event be liable in any way whatsoever for failure to relet the Premises or, in
the event that the Premises or any part or parts thereof are relet, for failure
to collect the rent thereof under such reletting. Tenant, for Tenant and
Tenant’s successors and assigns, hereby irrevocably constitutes and appoints
Landlord as Tenant’s and their agent to collect the rents due and to become due
under all subleases of the Premises or any parts thereof without in any way
affecting Tenant’s obligation to pay any unpaid balance of rent due or to become
due hereunder. Notwithstanding any such reletting without termination, Landlord
may at any time thereafter elect to terminate this Lease for such previous
breach.
          20.2.4. To declare a default hereunder and take possession of the
Premises without any right on the part of Tenant to waive the forfeiture by
payment of any sum due or by other performance of any condition, term or
covenant broken. Whereupon Landlord shall be entitled to recover, in addition to
any and all sums and damages for violation of Tenant’s obligations hereunder in
existence at such time, damages for Tenant’s default in an amount equal to the
amount of the rent reserved for the balance of the Term of this Lease, as well
as all other charges, payments, costs and expenses herein agreed to be paid by
Tenant.
          20.2.5. To terminate this Lease and the term hereby created without
any right on the part of Tenant to waive the forfeiture by payment of any sum
due or by other performance of any condition, term or covenant broken. Whereupon
Landlord shall be entitled to recover, in addition to any and all sums and
damages for violation of Tenant’s obligations hereunder in existence at the time
of such termination, damages for Tenant’s default in an amount equal to the
amount of the rent reserved for the balance of the Term of this Lease, as well
as all other charges, payments, costs and the expenses herein agreed to be paid
by Tenant.
          20.2.6. In the event the Premises are relet by Landlord, Tenant shall
be entitled to a credit against its rental obligations hereunder in the amount
of rents received by Landlord from any such reletting of the Premises less any
reasonable costs incurred by Landlord (not previously reimbursed by Tenant) in
connection with the repossession and reletting of the Premises (including,
without limitation, reasonable attorneys’ fees, brokerage commissions, and any
cost of repairs, alterations and improvements to the Premises. In the event of
any termination of this Lease or repossession of the Premises by Landlord as
aforesaid, Landlord shall use reasonable efforts to relet the Premises at a fair
market rental or as near thereto as is possible under the circumstances then
existing so as to minimize the damages suffered by Landlord and payable by
Tenant hereunder.
     20.3. Right of Injunctive Relief. In the event of a breach or threatened
breach by Tenant of any of the terms, covenants, conditions or provisions
thereof, Landlord shall have the right of injunction and the right to invoke any
remedy allowed at law or in equity as if re-entry, summary proceedings and other
remedies were not herein provided for.

24



--------------------------------------------------------------------------------



 



     20.4. Rights Not Exclusive, Additional Remedies. No right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy herein or by law provided that each shall be cumulative and in
addition to every other right or remedy given herein or now or hereafter
existing at law or in equity or by statute. Nothing herein contained shall be
construed as precluding the Landlord from having or exercising such lawful
remedies as may be and become necessary in order to preserve the Landlord’s
right or the interest of the Landlord in the Premises and in this Lease, even
before the expiration of any notice periods provided for in this Lease, if under
the particular circumstances then existing the allowance of such notice periods
will prejudice or will endanger the rights and estate of the Landlord in this
Lease and in the Premises. Landlord may assign any or all of its enforcement
rights hereunder or in connection herewith to the Association, on an exclusive
or nonexclusive basis, in Landlord’s sole discretion.
     20.5. Intentionally Deleted.
     20.6. Notice to Landlord. Landlord shall in no event be in default in the
performance of any of its obligations contained in this Lease unless and until
Landlord shall have failed to commence to perform such obligation within a
reasonable period of time after receipt of written notice from Tenant by
Landlord properly specifying wherein Landlord has failed to perform any such
obligation or shall have failed to proceed thereafter with reasonable diligence
to complete such performance. Notwithstanding the foregoing, if in Tenant’s
reasonable judgment, an emergency (as defined in Section 10.1.2. hereof) shall
exist, Tenant may cure such default without any prior notice to Landlord. If
Landlord has not reimbursed Tenant within thirty (30) days after receipt of
Tenant’s bill, Tenant may deduct the reasonable cost of such expense from the
Base Rent next becoming due after the expiration of said thirty (30) day period.
The self-help option given in this Section is for the sole protection of Tenant,
and its existence shall not release Landlord from its obligation to perform the
terms, provisions, covenants and conditions herein provided to be performed by
Landlord or deprive Tenant of any legal rights which it may have by reason of
any such default by Landlord.
     20.7. Landlord’s Lien. Landlord shall have at all times during the Term of
this Lease, a valid lien for all rents and other sums of money becoming due
hereunder from Tenant, upon all goods, wares, merchandise, inventory, furniture,
fixtures, equipment and other personal property and effects of Tenant situated
in or upon the Premises, and such property shall not be removed therefrom
without the approval and consent of Landlord (which shall not be unreasonably
withheld, delayed or conditioned) until all arrearage in rent as well as any and
all other sums of money then due to Landlord hereunder shall first have been
paid and discharged in full. Upon the occurrence of any Event of Default by
Tenant, Landlord may, in addition to any other remedies provided herein or by
law, enter upon the Premises and take possession of any and all goods, wares,
merchandise, inventory, furniture, fixtures, equipment and other personal
property and effects of Tenant situated in or upon the Premises without
liability for trespass or conversion, and sell the same at public or private
sale, with or without having such property at the sale, at which Landlord or its
assigns may purchase, and apply the proceeds thereof, less any and all expenses
connected with the taking of possession and sale of the property, as a credit
against any sums due by Tenant and Tenant agrees to pay any deficiency
forthwith. Alternatively, the lien hereby granted may be foreclosed in the
manner and form provided by law for foreclosure of security interests or in any
other manner and form provided by law. The statutory lien for rent, if any, is
not hereby waived and the express contractual lien herein granted is in addition
thereto and supplementary thereto.
21. MISCELLANEOUS.
     21.1. Waiver. One or more waivers of any covenant, term or condition of
this Lease by either party shall not be construed by the other party as a waiver
of a subsequent breach of the same term, covenant or condition. The consent or
approval of either party to or of any act by the other party of a nature
requiring consent or approval shall not be deemed to waive or render unnecessary
consent to or approval of any subsequent similar act.
     21.2. Notices. Any notice required or permitted to be given under this
Lease shall be deemed given if delivered personally to an officer or general
partner of the party to be notified or sent by United

25



--------------------------------------------------------------------------------



 



States registered or certified mail, or by national overnight receipted delivery
service (e.g. Federal Express), postage prepaid, return receipt requested, and
if to Tenant addressed to Tenant at 2000 Ultimate Way, Weston, FL 33326, Attn:
General Counsel, with a copy to Becker & Poliakoff, P.A., 3111 Stirling Rd., Ft.
Lauderdale, FL 33312, Attn: Kelley Whiter, Esq., and if to Landlord addressed to
Landlord at c/o Belmont Investment Corp., 600 Haverford Road, Suite G101,
Haverford, PA 19041, or such other addresses as may be designated by either
party by ten (10) days’ written notice to the other. Except as otherwise
provided in this Lease, every notice, demand, request or other communication
hereunder shall be deemed to have been given, or served and received upon the
earlier to occur of: (i) the date of actual delivery thereof; or (ii) the first
date on which the United States mail or receipted overnight carrier first
attempted to deliver such notice (in the event said carrier is unable to deliver
such notice, or delivery of such notice is refused). Notices sent via facsimile
prior to 5:00 pm (Eastern Time) on any business day are permitted so long as
same day written confirmation of such transmission is obtained by the sending
party and shall be deemed to be received on the date of transmission, provided
that a duplicate notice is sent simultaneously by one of the other delivery
methods permitted herein.
     21.3. Relationship of Parties. Nothing contained in this Lease nor any act
or acts of the parties shall be deemed or construed by the parties hereto or by
any third party to create the relationship of principal and agent or of
partnership or of joint venture or of any association whatsoever between
Landlord and Tenant, other than the relationship of landlord and tenant.
     21.4. Governing Law. The laws of the State of Florida shall govern the
validity, performance and enforcement of this Lease.
     21.5. Savings Clause. The invalidity or unenforceability of any provision
of this Lease shall not affect or impair the validity of any other provision.
     21.6. Headings. The paragraph titles herein are for convenience only and do
not define, limit or construe the contents of such paragraph.
     21.7. Covenant to Bind Successors. It is agreed that the provisions,
covenants and conditions of this Lease shall be binding on the legal
representatives, heirs, successors and assigns of the respective parties hereto.
     21.8. Estoppel Certificate. Each of Landlord and Tenant shall, within ten
(10) days after a request from time to time made by the other party, give a
certification in writing to any person, firm or corporation reasonably specified
by the requesting party stating: (a) that this Lease is then in full force and
effect and unmodified or, if modified, stating the modifications; (b) that, in
the case of Tenant, Tenant is not in default in the payment of rent or any
additional amounts to Landlord or, if in default, stating such default; (c) that
so far as the maker of the certificate knows, the other party is not in default
in the performance or observance of any other covenant or condition to be
performed or observed under this Lease or, if the other party is in default,
stating such default; (d) that so far as the maker of the certificate knows, no
event has occurred which authorizes, or with the lapse of time will authorize,
the other party to terminate this Lease or, if such event has occurred, stating
such event; (e) that so far as the maker of the certificate knows, the other
party does not have any offsets, counterclaims or defenses or, if either party
has any such offsets, counterclaims or defenses, stating them; (f) in the case
of Tenant, the date to which rent and other amounts payable hereunder by Tenant
have been paid; and (g) any other matters which may be reasonably requested by
the requesting party.
     21.9. Force Majeure. If the performance by either of the parties of its
obligations under this Lease (excluding monetary obligations) is delayed or
prevented in whole or in part by any law, rule, regulation, order or other
action adopted or taken by any federal, state or local governmental authority
(and not attributable to an act or omission of said party), or by any acts of
God, fire or other casualty, floods, storms, explosions, accidents, epidemics,
war, civil disorders, strikes or other labor difficulties, shortages or failure
of supply of materials, labor, fuel, power, equipment, supplies or
transportation, or by any other cause not reasonably within said party’s
control, whether or not specifically mentioned herein, said party shall not be
deemed to be in default hereunder with respect thereto unless such party fails
to

26



--------------------------------------------------------------------------------



 



promptly remedy such lack of performance immediately following the end of such
event of force majeure.
     21.10. Brokerage. Landlord and Tenant hereby represent and warrant to each
other that there is no real estate broker or salesperson involved in this Lease
other than: NONE. If a claim for brokerage or similar fees in connection with
this Lease is made by any broker, salesperson or finder claiming to have dealt
through or on behalf of one of the parties to this Lease, then that party shall
indemnify, defend and hold the other party under this Lease harmless from all
liabilities, damages, claims, costs, fees and expenses whatsoever (including,
without limitation, attorneys’ fees and court costs, including those for
appellate matters) with respect to said claim for brokerage or similar fees.
     21.11. Entire Agreement; Amendment. This Lease contains the entire
agreement between the parties and, except as otherwise provided herein, can only
be changed, modified, amended or terminated by an instrument in writing executed
by the parties. It is mutually acknowledged and agreed by Landlord and Tenant
that there are no verbal agreements, representations, warranties or other
understandings affecting the same; and that Tenant hereby waives, as a material
part of the consideration hereof, all claims against Landlord for rescission,
damages or any other form of relief by reason of any alleged covenant, warranty,
representation, agreement or understanding not contained in this Lease.
     21.12. Attorney’s Fees and Costs. In the event it shall become necessary
for either party to employ the services of an attorney to enforce any of its
rights under this Lease, regardless of whether a suit be brought, the
non-prevailing party shall pay to the prevailing party the prevailing party’s
attorneys’ fees. Should suit be brought for the recovery of possession of the
Premises, or for rent or any other sums due Landlord under this Lease, or
because of the default of any of Tenant’s covenants under this Lease, Tenant
shall pay to Landlord all expenses of such suit and any appeal thereof,
including, without limitation, attorneys’ fees.
     21.13. Radon Gas: In accordance with the provisions of Florida Statutes
Chapter 404.29(8), notification is hereby tendered concerning the possible
existence of Radon Gas in or about the Premises. Please be advised that: “Radon
is a naturally occurring radioactive gas that, when it has accumulated in a
building in sufficient quantities, may present health risks to persons who are
exposed to it overtime. Levels of radon that exceed Federal and State guidelines
have been found in buildings in Florida. Additional information regarding radon
and radon testing may be obtained from your County Public Health Unit.”
     21.14. Negotiation and Execution. The furnishing of this Lease by the
Landlord to Tenant shall not be considered an offer to lease, even though
completed in every respect, until and unless the appropriate officers of
Landlord have executed the document. No correspondence or other communication
respecting this Lease shall create any obligation to go forward with this Lease
until the Lease document is fully completed and executed by both the Landlord
and Tenant.
     21.15. Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS LEASE, NEITHER LANDLORD NOR ANY PRESENT OR FUTURE PARTNER IN OR AFFILIATE
OF LANDLORD, NOR ANY SHAREHOLDER, OFFICER, DIRECTOR, MEMBER, EMPLOYEE OR AGENT
OF ANY CORPORATION THAT IS OR BECOMES A PARTNER IN LANDLORD, SHALL BE PERSONALLY
LIABLE, DIRECTLY OR INDIRECTLY, UNDER OR IN CONNECTION WITH THIS LEASE, OR ANY
DOCUMENT, INSTRUMENT OR CERTIFICATE SECURING OR OTHERWISE EXECUTED IN CONNECTION
WITH THIS LEASE, OR ANY AMENDMENTS OR MODIFICATIONS TO ANY OF THE FOREGOING MADE
AT ANY TIME OR TIMES, HERETOFORE OR HEREAFTER, OR IN RESPECT OF ANY MATTER,
CONDITION, INJURY OR LOSS RELATED TO THIS LEASE OR THE BUILDING, AND ONLY
LANDLORD’S INTEREST IN THE BUILDING (OR PROCEEDS THEREOF) SHALL BE AVAILABLE TO
SATISFY ANY CLAIMS AGAINST LANDLORD; AND THE TENANT AND EACH OF ITS SUCCESSORS
AND ASSIGNEES WAIVES AND DOES HEREBY WAIVE ANY SUCH PERSONAL LIABILITY. For
purposes of this Lease, and any such instruments and certificates, and any such
amendments or modifications, neither the negative capital account of any partner
in Landlord, nor any obligation of any partner in Landlord to restore a negative
capital account or to contribute capital to Landlord or to any other partner in
Landlord, shall at any time be deemed to be the property or an asset

27



--------------------------------------------------------------------------------



 



of Landlord or any such other partner (and neither Tenant nor any of its
successors or assignees shall have any right to collect, enforce or proceed
against or with respect to any such negative capital account or a partner’s
obligation to restore or contribute).
     21.16. Waiver of Jury Trial. LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES OR ANY
CLAIM OF INJURY OR DAMAGE.
     21.17. Counterparts. This Lease may be executed in one or more
counterparts, which shall be construed together as one document.
     21.18. Right of First Offer. Upon condition that Tenant is not in default
in the performance of any covenant or obligation to be performed by Tenant under
this Lease beyond any applicable notice or cure periods, Landlord agrees that
Landlord will not enter into any new lease of any space within the Building
which may become vacant during the Term of this Lease (the “First Offer Space”)
with any tenant unless Landlord shall first offer in writing said space to
Tenant. Prior to entering into negotiations with any other party to lease the
First Offer Space, Landlord shall give Tenant notice (“Landlord’s First Offer
Notice”) that such space is available for leasing. If Tenant fails to notify
Landlord within ten (10) days of Tenant’s receipt of Landlord’s First Offer
Notice that Tenant wishes to lease the First Offer Space, Tenant shall have
waived any and all rights it may have under this Section 21.18 with respect to
the First Offer Space. If Tenant notifies Landlord within ten (10) days of
Tenant’s receipt of Landlord’s First Offer Notice that Tenant wishes to lease
the First Offer Space, the First Offer Space shall automatically be leased to
Tenant on the same terms and conditions as are set forth in this Lease with
respect to the Premises, except that the Base Rent shall be then “Fair Market
Rental Rate” for the First Offer Space. If Tenant shall fail to exercise its
right of first offer, then at Landlord’s request, Tenant shall execute a release
of its right of first offer herein granted as applicable to the space so offered
to Tenant. For purposes of this Lease, the term “Fair Market Rental Rate” shall
mean the annual rent for similar commercial type property in Weston, Florida
(taking into account: size, location, condition and other relevant factors, and
the term of the extension period, permitted use and other business provisions
provided for in this Lease) at the time in which Tenant exercises its option.
     21.19. Future Premises. The parties acknowledge and agree that they are
currently negotiating the terms of a build-to-suit lease (the “Build-to-Suit
Lease”) for certain premises (“Future Premises”) to be located in a proposed
building (the “Proposed Building”) consisting of approximately 40,000 square
feet to be constructed by Landlord in Weston Town Center in a location to be
mutually agreed upon by the parties. From and after the Execution Date, the
parties agree to use good faith, diligent efforts to negotiate the terms of the
Build-to-Suit Lease. In the event Landlord shall fail complete the Proposed
Building and deliver the Future Premises to Tenant in a condition suitable for
Tenant’s occupancy in accordance with the terms and conditions of the
Build-to-Suit Lease on or before the second (2nd) anniversary of the Execution
Date, Tenant may, at any time thereafter prior to Landlord’s completion of the
Proposed Building and delivery of the Future Premises to Tenant, terminate this
Lease upon one hundred and eighty (180) days’ prior written notice to Landlord;
provided that Tenant’s termination notice shall be deemed null, void and of no
force or effect in the event Landlord completes the Proposed Building and
delivers the Future Premises in accordance with the terms and conditions of the
Build-to-Suit Lease at any time prior to the expiration of the aforesaid one
hundred and eighty (180) day period. The foregoing notwithstanding, at any time
after both parties’ execution of the Build-to-Suit Lease and Tenant’s opening
for business in the Future Premises, Tenant shall have the right, upon thirty
(30) days’ prior written notice to Landlord, to terminate this Lease.
     21.20. Future Development on Common Property. The parties acknowledge that
the Common Area Owner is currently contemplating the development and
construction of multilevel retail and residential use buildings, together with
parking garages and certain other common facilities and improvements, on the
Common Property of Weston Town Center (“Future Development”). The parties agree
that nothing contained in this Lease shall prohibit nor prevent the Common Area
Owner from

28



--------------------------------------------------------------------------------



 



pursuing and constructing the Future Development. The parties further agree that
the Future Development shall not constitute or be considered as an eviction or
disturbance of Tenant’s quiet enjoyment or possession of the Premises so long as
such steps are accomplished without unreasonable disruption of (i) access to the
Premises, (ii) Tenant’s business or (ii) the Permitted Use.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
[SIGNATURE PAGES TO FOLLOW]

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed as of the Execution Date.

     
Signed, sealed and delivered
  “LANDLORD”
in the presence of:
   
 
  SOUTH OFFICE BUILDING-BJB, LLC
a Florida limited liability company, tenant in common,
and
 
   
 
  SOUTH OFFICE BUILDING-BAGTRUST, LLC,
a Florida limited liability company, tenant in common,
and
 
   
 
  SOUTH OFFICE BUILDING-DLB, LLC,
a Florida limited liability company, tenants in common
 
   
 
  By: Belmont Investment Corp., a Pennsylvania
corporation, registered to do business in Florida as Weston Leasing, Agent for
Landlord
 
   
 
   
 
   
Print Name:
   
 
   
 
   
 
Print Name:

 
  By:
 
Barry J. Belmont, President

ACKNOWLEDGMENT

             
COMMONWEALTH OF PENNSYLVANIA
    )      
 
    )     SS:
COUNTY OF DELAWARE
    )      

     The foregoing instrument was acknowledged before me this ___ day of
_______________, 2005, by Barry J. Belmont, President of Belmont Investment
Corp., a Pennsylvania corporation, registered to do business in Florida as
Weston Leasing, Agent of SOUTH OFFICE BUILDING-BJB, LLC , a Florida limited
liability company, SOUTH OFFICE BUILDING-BAGTRUST, LLC, a Florida limited
liability company, tenant in common, and SOUTH OFFICE BUILDING-DLB, LLC, a
Florida limited liability company, who is personally known to me or has produced
__________________ as identification.



 
NOTARY PUBLIC
Print Name:
 

Commission Exp.:
 

Commission No.:
 

30



--------------------------------------------------------------------------------



 



     
 
  “TENANT”
 
   
Signed, sealed and delivered
   
in the presence of:
  Ultimate Software Group, Inc.,
 
  a Delaware corporation
 
   
/s/ Vivian Maza
   
 
   
Print Name: Vivian Maza
   
 
   
 
  By: /s/ Robert Manne
 
   
 
  Name: Robert Manne
Title: Senior Vice President
8/19/05
/s/ Norma J. Gray
   
 
   
Print Name: Norma J. Gray
   

ACKNOWLEDGMENT
Individual

             
STATE OF Florida
    )      
 
    )     SS:
COUNTY OF Broward
    )      

     The foregoing instrument was acknowledged before me this 19th day of
August, 2005, by Robert Manne, as Senior Vice President of Ultimate Software
Group, Inc., a Delaware corporation, who is personally known to me or has
produced ____________________ as identification.

                  /s/ Darlene J. Smith       NOTARY PUBLIC STATE OF FLORIDA     
Print Name: Darlene J. Smith
Commission Exp.: 06/20/2009
Commission No.: DD439460     

[Signatures continued on the following page]

31



--------------------------------------------------------------------------------



 



     
Signed, sealed and delivered
  “COMMON AREA OWNER”
in the presence of:
   
 
  WESTON COMMON AREA, LTD.,
 
  a Florida limited partnership,
 
   
 
  By: WESTON COMMON AREA, LLC
 
  a Florida limited liability company, Sole General Partner
 
 

Print Name:
   
 
   
 
   
 
  By:
 
 
 
Barry J. Belmont, Managing Member
Print Name:

 
 

ACKNOWLEDGMENT

             
COMMONWEALTH OF PENNSYLVANIA
    )
)     SS:
COUNTY OF DELAWARE
    )      

     The foregoing instrument was acknowledged before me this ___ day of
_______________, 2005, by Barry J. Belmont, the managing member of Weston Common
Area, LLC, a Florida limited liability company, sole general partner of Weston
Common Area, Ltd., a Florida limited partnership, who is personally known to me
or has produced as identification.

                  /s/       NOTARY PUBLIC      Print Name:
Commission Exp.:
Commission No.:     

32



--------------------------------------------------------------------------------



 



EXHIBIT A
WESTON TOWN CENTER SITE PLAN
(TOWN CENTER MAP) [g99977g9997702.gif]

33



--------------------------------------------------------------------------------



 



EXHIBIT B
SECOND FLOOR PLAN OF BUILDING
(FLOOR PLAN) [g99977g9997703.gif]

34



--------------------------------------------------------------------------------



 



EXHIBIT C
INTENTIONALLY DELETED

35



--------------------------------------------------------------------------------



 



EXHIBIT D
LANDLORD’S WORK
Landlord agrees, at its sole cost and expense, to perform any and all work
necessary (“Landlord’s Work”) to deliver possession of the Premises to Tenant in
the following condition:

  1.   The Premises shall be delivered to Tenant by Landlord in a neat and clean
condition, free of all tenants and occupants, and free of all store fixtures and
the like of prior occupants, with any damage to the Premises caused by the
removal of the fixtures of the prior occupant having been repaired (at
Landlord’s cost) to Tenant’s reasonable satisfaction.     2.   The Premises
shall be delivered in a structurally sound condition and with a completely
watertight roof; and the Building Shell sprinkler system and the Building’s
utilities (empty conduits will be run from the Premises to the meter room to
facilitate electric and telephone service) shall be in good working order and of
sufficient size, capacity and pressure to adequately and efficiently service
Tenant’s Permitted Use of the Premises. All utilities shall be separately
metered by Landlord at no cost or expense to Tenant. Landlord shall pay any and
all impact, “tap-in” and/or “hook-up” fees due in connection with the furnishing
of utility services to the Premises.     3.   The Premises shall be free of any
Hazardous Materials, including, without limitation, any asbestos or
asbestos-containing materials.     4.   Intentionally Deleted.     5.   Except
as otherwise provided in this Lease and the exhibits thereto, Landlord shall
deliver the Premises to Tenant in its present “As Is” physical condition. The
foregoing reference to the Premises being delivered in “As Is” condition shall
not relieve Landlord of any maintenance or repair obligations with respect to
the Premises otherwise specifically set forth in this Lease as the
responsibility of Landlord.

36



--------------------------------------------------------------------------------



 



EXHIBIT E
WESTON TOWN CENTER RULES AND REGULATIONS
The following are the Rules and Regulations of Weston Town Center and, as
indicated, shall be applicable to the use and operation of the Common Property
and to the use, occupancy and operation of all Buildings within Weston Town
Center:
1. Access. Tenant shall not obstruct any elevators, vestibules, stairways,
corridors, halls, sidewalks, passages, exits, entrances, roadways, truck ways,
loading docks, package pick-up stations, or pedestrian sidewalks or ramps within
any Building or any other portion of Weston Town Center. No sidewalk or walkway
shall be used for other than pedestrian travel. No person shall use any roadway,
sidewalk, or walkway, except as a means of egress or ingress to retail or
commercial establishments or residential areas or automobile parking areas
within Weston Town Center, or adjacent public streets. Such use shall be in an
orderly manner, and in accordance with the directional and other signs or
guides. Roadways shall not be used for parking or stopping, except for the
immediate loading or unloading of passengers.
2. Advertising. Tenant shall not: (i) conduct any fire, bankruptcy, auction or
“Going Out of Business” sale (whether real or fictitious), nor shall Tenant
represent or advertise that it regularly or customarily sells merchandise at
“manufacturer’s or distributor’s discount”, “wholesale,” “warehouse,” or other
than at “retail” prices; (ii) use, or permit to be used, the Premises, the
sidewalks or other portions of the Common Property for solicitation or for the
sale or display of any merchandise or for any other business, occupation or
undertaking, or for outdoor public meetings, circuses or other entertainment of
any kind (except for promotional activities in cooperation with the Landlord);
(iii) use or permit to be used any sound broadcasting or amplifying device which
can be heard outside of the Premises; or (iv) use or permit to be used any
flashing, beacon, strobe, chaser or other form of special attention-getting
lighting which may be visible from the exterior of the Premises. Tenant shall
not park any trailer, truck or other vehicle in Weston Town Center at any time
for the purpose of advertising or promoting Tenant’s business. Upon Landlord’s
request, Tenant shall cease any advertising by Tenant which uses or employs or
references the name of Weston Town Center or any derivative thereof and which,
in Landlord’s reasonable opinion, tends to adversely impact or impair the
reputation of Weston Town Center or Landlord.
3. Illumination of Signs. The illumination of Tenant’s signs shall be controlled
by Landlord during such hours as may be reasonably designated by Landlord.
4. Solicitation, Etc. Tenant shall not, and shall not permit any third parties
to, solicit business or engage in any promotional activities or distribute any
handbills or other promotional or advertising materials of any kind within the
Premises or any other portion of Weston Town Center (except within the Premises
and then only to the extent such advertising materials or promotional activities
are intended solely to promote sales of the items sold within the Premises and
are not also intended to promote or publicize any business or attraction not
located within Weston Town Center), nor shall Tenant engage or permit any third
parties to engage, in any sales or promotional practices within the Premises or
any other portion of Weston Town Center. Tenant shall not, and shall not permit
any third parties to, solicit for or distribute any promotional or advertising
materials or engage in any promotional activities, which are intended to, or
which may have the effect of encouraging customers of Tenant to attend, shop at,
or order merchandise from any store, business, attraction or other location not
contained within Weston Town Center, without Landlord’s prior written consent,
which consent Landlord may withhold in its sole and absolute discretion. Tenant
shall not solicit membership in or contributions for any organization, group,
association or any other purpose, or permit any other third parties to do the
same anywhere in the Premises or any portion of Weston Town Center, without
Landlord’s prior written consent, which consent Landlord may withhold in its
sole and absolute discretion. Canvassing, soliciting, and peddling within the
Premises and within any other portion of Weston Town Center is prohibited, and
Tenant shall cooperate to prevent the same. In addition to the foregoing,
neither Tenant nor Weston Town Center employees or agents shall, in or on any
part of Weston Town Center:

  A.   Engage in any conduct that might tend to interfere with or impede the use
of any of the Common Property by any customer, business invitee, employee, or
tenant of Weston Town

37



--------------------------------------------------------------------------------



 



      Center, create a disturbance, attract attention, or harass, annoy,
disparage, or be detrimental to the interest of any of the retail, commercial or
residential (if any) establishments within Weston Town Center.

  B.   Throw, discard, or deposit any paper, glass, or extraneous matter of any
kind, except in a designated trash receptacle, or create litter hazards of any
kind.     C.   Use any sound making device of any kind or create and produce in
any manner noise or sound that is annoying, unpleasant or distasteful to any
other tenant, occupant, or adjacent resident.     D.   Deface, damage, or
demolish any sign, light standard or fixture, landscaping material, or other
improvement within Weston Town Center, or the property of customers, business
invitees, or employees situated within Weston Town Center.

5. Parking. Tenant, and Tenant’s employees and customers shall not use any
automobile parking areas except for the parking of motor vehicles during the
period of time the occupant(s) of such motor vehicles are working in or
customers or business invitees of retail or commercial establishments within
Weston Town Center. Usage of parking spaces shall be in common with all other
tenants of the Building or of Weston Town Center, and their employees, agents,
invitees and guests. Additionally, Tenant’s employees, agents, invitees and
guests shall abide by all posted roadway signs on or about the parking
facilities and all motor vehicles shall be parked in an orderly manner within
the painted lines defining the individual parking spaces. Trailers, trucks or
cars shall not be permitted to remain parked overnight within Weston Town
Center, whether loaded, unloaded or partially loaded. Landlord shall have the
right to tow away any vehicle, at Tenant’s expense, which is in violation of
these Rules and Regulations or which is determined by Landlord to be
objectionable, if after written notice to Tenant, Tenant has failed to remove
the same. In the event that Tenant or its employees shall fail, after written
notice, to park in the designated parking areas (in the event any such areas are
hereafter so designated for employee parking as set forth in the Lease),
Landlord, at its option, shall be entitled to charge Tenant Twenty-Five Dollars
($25.00) per day or partial day per car parked in any area other than the
designated employee parking area. Tenant agrees that parking lots contained
within Weston Town Center shall be managed by Landlord; and that Landlord may
prohibit Tenant and Tenant’s employees from parking in such lots if Landlord
deems it advisable to reserve such spaces for retail, commercial and other
customers of Weston Town Center. EMPLOYEE PARKING ON MAIN STREET SHALL BE
STRICTLY PROHIBITED.
6. Theft or Loss. Tenant shall be responsible for the protection and security of
the Premises and all property therein from robbery, theft, vandalism, pilferage
or other loss. Landlord shall not be responsible for lost or stolen personal
property, equipment or money occurring within the Premises or the Building,
regardless of how or when the loss occurs. Tenant, upon leaving the Premises at
the end of any day, shall see that all windows and exit doors from the Premises
are closed and locked. Tenant shall furnish Landlord with “after-hours”
emergency telephone numbers, for the sole use of Landlord at its sole and
absolute discretion. Except for emergency purposes, Landlord will use its best
efforts to keep such telephone numbers confidential.
7. Keys. Landlord shall furnish Tenant (free of charge) with two (2) keys to
each door lock in the Premises. Landlord shall have the right to retain at all
times, and to use in appropriate instances, keys to all doors within and to the
Premises. No additional locks or bolts of any kind shall be placed upon any of
the doors or windows by Tenant, nor shall any changes be made in existing locks
or the mechanism thereof, without the prior written consent of Landlord, which
consent Landlord may withhold in its own discretion, and unless a duplicate key
is delivered to Landlord. Tenant, upon the expiration or earlier termination of
the Lease, shall deliver to Landlord all keys to all doors in the Premises, and
in the event of a failure of Tenant to do so, Landlord shall have the right to
change any locks in the Premises and charge Tenant for the reasonable cost
thereof.
8. Deliveries/Loading/Unloading. All deliveries to the Premises and loading and
unloading of goods shall be done only at the rear entrance(s) to the Premises,
or as may be otherwise determined by

38



--------------------------------------------------------------------------------



 



Landlord from time to time.
9. Moving/Equipment. Tenant shall not use any hand trucks or other
material-handling equipment within the Premises or the Building, within which
the Premises is located, except those equipped with rubber tires and side
guards. Any damage to the Premises, said Building or any other portion of Weston
Town Center arising out of the movement of any equipment, furniture or other
property, shall be repaired by Tenant at its sole expense.
10. Equipment/Vibration. Landlord shall have the right to prescribe the weight,
size and location of all equipment, materials, furniture or other property
brought into the Premises, and the Building. Landlord shall also have the right
to require all such items to be moved into and out of said Building or the
Premises only at such times and in such manner as Landlord shall direct in
writing; provided, however, movement of Tenant’s property into and out of the
Premises of said Building are entirely at the risk and responsibility of Tenant.
Tenant shall not place a load upon any floor which exceeds the designed load per
square foot or the load permitted by law. Heavy objects shall stand on such
platforms as may be necessary to properly distribute the weight thereof.
Business machines and mechanical equipment which cause noise or vibration that
may be transmitted, felt or heard outside the Premises, shall be placed and
maintained by Tenant at Tenant’s expense, on vibration eliminators or other
similar devices.
11. Installation of Services/Roof. Except for telephone, computers and fax
equipment installed wholly within the Premises and intended solely to support
Tenant’s business on the Premises, Tenant shall not install any signal,
communications, telegraphic, telephonic, burglar alarm or similar services
within the Premises, or any part of the Building, without Landlord’s prior
written approval, and Tenant shall comply with all reasonable limitations or
restrictions imposed by Landlord in connection with the installation thereof any
such work, if approved by Landlord, shall be done at Tenant’s sole cost and
expense. Tenant shall not go onto the roof of any Building for any reason
without Landlord’s prior written approval, which approval Landlord may withhold
in its sole and absolute discretion.
12. Antennas, Etc. Tenant shall not install any radio or television antenna,
loudspeaker or other device on the roof or exterior walls of the Premises or the
Building or any other portion of Weston Town Center. Tenant shall not interfere
with radio or television broadcasting or reception from or within Weston Town
Center or any property located within the general vicinity of Weston Town
Center.
13. Exterior Appearance. Tenant shall not place or install any show cases,
awnings, window coverings, shades, lighting, signs, canopies, or any other item
or article, in front of or affixed to any part of the exterior of the Premises
or the Building or any other portion of Weston Town Center which would affect
the visual appearance of same, without Landlord’s prior written consent, which
consent Landlord may withhold in its sole and absolute discretion.
14. Restrooms. The restrooms, toilets, urinals, wash bowls and other bathroom
facilities and apparatus shall not be used for any purpose other than that for
which they were constructed, and no foreign substances of any kind whatsoever
shall be disposed of therein. All expenses of repair or replacement due to any
breakage, stoppage or damage of any bathroom facilities or related sanitary
sewer lines in the Premises shall be borne exclusively by Tenant.
15. Fire-Retardant Materials. All paneling or other wood products not considered
furniture which Tenant shall install in the Premises shall be of fire-retardant
materials. Prior to the installation of any such materials, Tenant shall submit
to Landlord a satisfactory (in the reasonable opinion of Landlord) certification
of such materials’ fire-retardant characteristics.
16. Landlord’s Right. Landlord shall have the right, but not the obligation, to
remove or exclude from or to restrain (or take legal action to do so) any
unauthorized person from, or from coming upon, Weston Town Center or any portion
thereof, and to prohibit, abate, and recover damages arising from any
unauthorized act, whether or not such act is in express violation of these Rules
and Regulations or of this Lease.

39



--------------------------------------------------------------------------------



 



17. Compliance. Tenant shall be responsible for the compliance by its employees
and agents with the foregoing Rules and Regulations, and, with respect to
Tenant’s customers, invitees and guests, Tenant shall exercise due diligence in
the enforcement and observation of these Rules and Regulations.
18. Waiver. No release or waiver by Landlord of any provisions herein shall be
enforceable by Tenant unless in writing and executed by Landlord. The failure by
Landlord to insist upon the strict performance of any of the terms or provisions
hereof shall not be deemed a waiver of any rights or remedies of Landlord or a
waiver of any subsequent violation or failure of compliance with these Rules and
Regulations.
19. Amendment. Landlord shall have the right to promulgate additional Rules and
Regulations or amend or rescind any of the foregoing Rules and Regulations from
time to time as Landlord in its sole and absolute discretion deems suitable,
including, without limitation, for the safety, care and cleanliness of Weston
Town Center and the conduct of a first class retail
shopping/commercial/residential district. Tenant shall comply with all new or
amended Rules and Regulations upon receipt of written notice of the same from
Landlord.
20. Consent. Whenever any consent or approval of Landlord is required pursuant
to these Rules and Regulations, such consent shall be in writing and shall be
given or withheld by Landlord in accordance with the standards for such consent
or approval as set forth in this Lease, said consent or approval not to be
unreasonably withheld.
21. Conflict with Lease. These Rules and Regulations are in addition to and
shall not be construed to in any way modify or amend the terms, provisions,
agreements, covenants and conditions of this Lease. In the event of any conflict
between the Rules and Regulations and this Lease, the terms and provisions of
this Lease shall prevail.
22. Association Declaration and Rules. These Rules and Regulations are in
supplement to, and not in derogation of, the Association Declaration. In the
event of conflict between these Rules and Regulations and the Association
Declaration, the more restrictive shall control. Tenant shall comply with the
Association Declaration.
23. Customers’ Store Entrance. All customers must enter the Premises only at the
front entrance(s) to the Premises, or as may be otherwise determined by Landlord
from time to time.
24. Sign Criteria. Tenants are encouraged to have window displays, however, no
signage shall be affixed to the window. Any hang-down signs, etc. shall not be
less than eighteen (18) inches from the store front window of the Premises.

40